UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2013 Date of reporting period:	November 1, 2012 — April 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 500 Fund ® Semiannual report 4 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Our allocation of assets among permitted asset categories may hurt performance. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. These risks are generally greater for small and midsize companies. Growth stocks are more susceptible to earnings disappointments, and value stocks may fail to rebound. You can lose money by investing in the fund. Our active trading strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Our use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund may not achieve its goal, and it is not intended to be a complete investment program. The fund’s effort to produce lower volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. In addition, under certain market conditions, the fund may accept greater volatility than would typically be the case, in order to seek its targeted return. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Additional risks are listed in the fund’s prospectus. Message from the Trustees Dear Fellow Shareholder: Equities around the world have generally demonstrated a positive trend in early 2013. However, after a strong 2012, fixed-income markets have been facing challenges and increased volatility in 2013. Supportive macroeconomic data, notably better housing and employment data in the United States, and the coordinated stimulative monetary policies of central banks around the world are helping to boost equity values, although investor confidence remains tempered. Markets continue to confront a variety of macroeconomic and fiscal challenges worldwide — from budget concerns in the United States to the eurozone’s debt-related troubles. Investor apprehension today can be linked to the heightened volatility that has challenged markets for over a decade. In this fundamentally changed environment, Putnam’s equity and fixed-income teams are focused on integrating innovative investing ideas into our more time-tested, traditional strategies. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5, and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. The fund is not expected to outperform during periods of market rallies. 4 Absolute Return 500 Fund Interview with your fund’s portfolio manager Bob, how would you characterize marketand fund performance during the sixmonths ended April 30, 2013? Equity markets performed quite well over the past six months, with major U.S. market averages such as the S&P 500 and the Dow Jones Industrial Average setting new records. Results were more mixed in the bond market. Government and plain-vanilla mortgage-backed bonds had modest gains within a range, while bonds with more credit risk generated better results. With an absolute return strategy, we can be selective about taking market risk, and we continued to exercise this flexibility during the period. We had favorable results from a wide range of strategies. We anticipate that the trajectory of the portfolio’s performance in the period should help the fund toward its goal of a 5% return above inflation [as measured by U.S. Treasury bills] on an annualized basis over a reasonable period of time. Volatility also remained at the low levels that the fund has historically experienced. What were some strategies and positions you pursued in the portfolio? The portfolio was well diversified. We had a significant position in U.S. equities that favored stocks that have historically been less volatile than the overall market. The fund also held a wide range of fixed-income positions, and a small position in commodities. Beyond these market-oriented exposures, the fund This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/13. See pages 3, 4, and 10–11 for additional fund performance information. Index descriptions can be found on page 15. Absolute Return 500 Fund 5 pursued a number of strategies designed to be independent of market direction. What advantage do you see in targeting less volatile, or “low - beta ,” stocks? One anomaly we have found is that low- beta stocks have historically provided better risk-adjusted returns than the overall market for longer time periods. A stock with low beta has experienced less extreme swings in performance — less movement up and down — than the average of S&P 500 Index stocks. During the period, the fund’s stock holdings had generally positive results, but lagged market averages during the robust rally, which is not unusual for low- beta stocks. One of the fund’s largest positions, Apple , underperformed the market. Aside from the U.S. equity holdings, it is worth noting that we had a tactical trade to gain exposure to rallying Japanese equities. This helped results in the semiannual time frame. You mentioned “non - directional” strategies. Could you provide background on what these are and why you use them? Non-directional describes a host of strategies that we believe can deliver positive returns regardless of the direction markets take — whether up, down, or sideways. These strategies can help reduce the fund’s overall volatility, and diversify our sources of return and contribute to our goal of greater consistency in performance. Here’s an example. Currency strategies that benefit from movements in exchange rates have a low correlation with stock and bond market movements, but can generate returns for the fund. During the six-month period we are discussing, currency strategies contributed positively to our results. Another example is our commodities position, which represented less than 5% of the portfolio in the period. We consider this position non-directional because Allocations are represented as a percentage of the fund’s net assets as of 4/30/13. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Absolute Return 500 Fund commodities have low correlation to stock market movements. Within the commodities position we deemphasize energy, which is among the more volatile subsectors. During the semiannual period, commodities did not perform well. Our position included some exposure to gold, which dropped in value during recent months. Another weak contributor was our non-directional strategy of implementing put and call equity index options, a type of derivative. We used this strategy to help offset the volatility of the stock holdings. During the period, with a sustained rise in the equity markets, the call options traded “in the money,” which had the effect of reducing the fund’s upside equity returns. It was a situation in which the strategy performed as designed to help reduce volatility, while also living up to one of the attributes we have sought to articulate — that the fund may underperform securities markets during a rally. How did the fund’s fixed - income strategies perform? Our fixed-income holdings generally posted positive results, although they were more modest than returns from stocks. The fund held some positions in government and other investment-grade bonds, which had among the weakest results, but we saw much better returns from credit-risk strategies. As in the previous period, we continued to have a fairly large position in high-yield corporate bonds. High-yield bonds advanced, benefiting from the fact that many companies generated strong earnings and the default This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/13. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 500 Fund 7 rate remained low. High-yield corporate bonds often follow the lead of equity markets, because many of the same fundamentals, especially earnings and revenues, influence both asset classes. In mortgage credit, non-agency residential mortgage-backed securities [RMBS] performed well thanks to continued investor demand and positive housing fundamentals. Seasoned mezzanine commercial mortgage-backed securities [CMBS] also contributed positive results. We kept interest-rate risk at a low level, measured by duration, or price sensitivity, to interest-rate movements. This helped limit the impact of interest-rate fluctuations on the fund’s performance. While this reduced performance volatility, it was not a major contributor to returns. In seeking to manage interest-rate risk, we implement strategies with options and futures contracts, which are types of derivatives. What is your outlook for the fund’s strategy in the coming months? We’re experiencing a stock market rally that is largely viewed with wariness by investors, it seems, which leaves potential for a pullback. The memories of events like the U.S. banking crisis, Europe’s debt crisis, and Japan’s 2011 earthquake-tsunami have led investors to focus on risks. During the first half of the year, some investor concerns included the fiscal cliff, the budget sequestration, and now, on the horizon, the debt ceiling. However, market fundamentals remain solid; the housing sector appears to be recovering; profits are healthy; and interest rates and inflation are low. The Fed’s bond-buying programs, which are supporting the economy and the markets, appear unlikely to change significantly for the rest of 2013. Japan has seen a surge in GDP growth, and it appears that Europe has stabilized. Meanwhile, stocks remained reasonably valued. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Absolute Return 500 Fund Looking at the fundamentals and market sentiment, we favor continuing the strategies that we have had in place during the first half of the fiscal year. One of the hallmarks of the fund is constant preparation for market volatility through broad diversification and a variety of non-directional strategies. We employ options and futures contracts, which are types of derivatives, that allow us to hedge changes in security values or to manage market risk. At the same time, we position the fund to participate in the market’s potential positive movement, primarily through the equity and credit strategies in fixed income. Bob, thanks for reviewing the fund’s performance and strategies today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert J. Kea is Co-Head of Global Asset Allocation at Putnam. He holds an M.B.A. from Bentley College and a B.A. from the University of Massachusetts, Amherst. A CFA charterholder, he joined Putnam in 1989 and has been in the investment industry since 1988. In addition to Bob Kea, your fund’s portfolio managers are James A. Fetch; Joshua B. Kutin, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Absolute Return 500 Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 25.52% 18.30% 21.48% 19.48% 21.58% 21.58% 22.83% 18.53% 24.16% 26.95% 27.11% 26.95% Annual average 5.36 3.94 4.57 4.17 4.59 4.59 4.84 3.98 5.10 5.64 5.67 5.64 3 years 12.63 6.15 10.19 7.19 10.25 10.25 11.07 7.18 11.82 13.57 13.72 13.57 Annual average 4.04 2.01 3.29 2.34 3.31 3.31 3.56 2.34 3.79 4.33 4.38 4.33 1 year 4.32 –1.68 3.52 –1.48 3.62 2.62 3.86 0.23 4.12 4.57 4.71 4.57 6 months 2.94 –2.98 2.59 –2.41 2.60 1.60 2.66 –0.93 2.83 3.10 3.24 3.10 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 10 Absolute Return 500 Fund Comparative index returns For periods ended 4/30/13 BofA Merrill Lynch Barclays U.S. Treasury U.S. Aggregate Bill Index Bond Index S&P 500 Index Life of fund 0.81% 28.31% 103.55% Annual average 0.19 5.90 17.74 3 years 0.45 17.47 43.54 Annual average 0.15 5.51 12.80 1 year 0.14 3.68 16.89 6 months 0.07 0.90 14.42 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 1 — — 1 1 1 1 1 Income $0.070 — — $0.018 $0.047 $0.080 $0.085 $0.099 Capital gains — Total — — Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/12 $11.33 $12.02 $11.18 $11.17 $11.23 $11.64 $11.26 $11.38 $11.38 $11.38 4/30/13 11.59 12.30 11.47 11.46 11.51 11.93 11.53 11.65 11.66 11.63 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (7/2/12) (12/23/08) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Life of fund 25.19% 17.99% 21.26% 19.26% 21.26% 21.26% 22.50% 18.22% 23.83% 26.62% 26.68% 26.62% Annual average 5.40 3.95 4.62 4.21 4.62 4.62 4.87 4.00 5.13 5.68 5.69 5.68 3 years 12.85 6.36 10.30 7.30 10.27 10.27 11.08 7.19 11.94 13.70 13.75 13.69 Annual average 4.11 2.08 3.32 2.38 3.31 3.31 3.57 2.34 3.83 4.37 4.39 4.37 1 year 4.70 –1.32 4.00 –1.00 3.91 2.91 4.15 0.51 4.42 4.96 5.00 4.95 6 months 2.31 –3.58 1.96 –3.04 1.87 0.87 2.03 –1.54 2.20 2.48 2.52 2.47 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Absolute Return 500 Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 10/31/12*‡ 1.15% 1.90% 1.90% 1.65% 1.40% 0.90% 0.86% 0.90% Total annual operating expenses for the fiscal year ended 10/31/12‡ 1.17% 1.92% 1.92% 1.67% 1.42% 0.96% 0.86% 0.92% Annualized expense ratio for the six-month period ended 4/30/13† 1.11% 1.86% 1.86% 1.61% 1.36% 0.86% 0.80% 0.86% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 6/30/14. † Includes a decrease of 0.04% from annualizing the performance fee adjustment for the six months ended 4/30/13. ‡ Other expenses for class R5 and R6 shares have been annualized. Other expenses for class A, B, C, M, R and Y shares have been restated to reflect current fees. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from November 1, 2012, to April 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.59 $9.34 $9.34 $8.09 $6.84 $4.33 $4.03 $4.33 Ending value (after expenses) $1,029.40 $1,025.90 $1,026.00 $1,026.60 $1,028.30 $1,031.00 $1,032.40 $1,031.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Absolute Return 500 Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended April 30, 2013, use the following calculation method. To find the value of your investment on November 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.56 $9.30 $9.30 $8.05 $6.80 $4.31 $4.01 $4.31 Ending value (after expenses) $1,019.29 $1,015.57 $1,015.57 $1,016.81 $1,018.05 $1,020.53 $1,020.83 $1,020.53 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Absolute Return 500 Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 14 Absolute Return 500 Fund Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2013, Putnam employees had approximately $381,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 500 Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Absolute Return 500 Fund The fund’s portfolio 4/30/13 (Unaudited) COMMON STOCKS (30.7%)* Shares Value Basic materials (0.7%) Bemis Co., Inc. 14,100 $554,835 International Flavors & Fragrances, Inc. 9,881 762,714 Packaging Corp. of America 14,700 699,132 PPG Industries, Inc. 11,699 1,721,391 Sherwin-Williams Co. (The) 8,480 1,552,773 Sigma-Aldrich Corp. 5,900 464,271 Capital goods (1.0%) Ball Corp. 18,442 813,661 Boeing Co. (The) 12,600 1,151,766 General Dynamics Corp. 16,900 1,249,924 Lockheed Martin Corp. 8,180 810,556 Northrop Grumman Corp. 14,094 1,067,480 Raytheon Co. 18,634 1,143,755 Rockwell Collins, Inc. 7,100 446,732 Roper Industries, Inc. 6,064 725,558 United Technologies Corp. 11,600 1,058,964 Communication services (1.0%) AT&T, Inc. 54,800 2,052,808 CenturyLink, Inc. 23,200 871,624 IAC/InterActiveCorp. 20,997 988,329 SBA Communications Corp. Class A † 6,000 473,940 Verizon Communications, Inc. 68,796 3,708,792 Conglomerates (1.9%) 3M Co. 31,100 3,256,481 Danaher Corp. 29,700 1,809,918 General Electric Co. 53,000 1,181,370 Marubeni Corp. (Japan) 474,000 3,389,014 Mitsubishi Corp. (Japan) 176,700 3,168,401 Mitsui & Co., Ltd. (Japan) 226,900 3,114,245 Consumer cyclicals (4.3%) Advance Auto Parts, Inc. 5,799 486,420 Amazon.com, Inc. † 13,017 3,303,845 AutoZone, Inc. † 2,410 985,907 Dillards, Inc. Class A 8,100 667,521 Dollar General Corp. † 13,100 682,379 Dollar Tree, Inc. † 15,884 755,443 Ecolab, Inc. 23,872 2,020,049 Equifax, Inc. 8,064 493,517 Home Depot, Inc. (The) 52,800 3,872,880 Kimberly-Clark Corp. 25,219 2,602,349 Macy’s, Inc. 10,300 459,380 MasterCard, Inc. Class A 6,600 3,649,338 McGraw-Hill Cos., Inc. (The) 17,113 925,984 MSC Industrial Direct Co., Inc. Class A 3,799 299,361 Absolute Return 500 Fund 17 COMMON STOCKS (30.7%)* cont. Shares Value Consumer cyclicals cont. O’Reilly Automotive, Inc. † 7,900 $847,828 Omnicom Group, Inc. 17,452 1,043,106 Paychex, Inc. 40,300 1,467,323 PetSmart, Inc. 7,935 541,484 Priceline.com, Inc. † 2,617 1,821,406 Ross Stores, Inc. 13,500 891,945 Scripps Networks Interactive Class A 7,000 466,060 Target Corp. 32,238 2,274,713 Time Warner, Inc. 46,100 2,755,858 Towers Watson & Co. Class A 4,800 350,016 Tractor Supply Co. 5,600 600,152 Verisk Analytics, Inc. Class A † 9,709 595,065 Viacom, Inc. Class B 27,849 1,782,058 Wal-Mart Stores, Inc. 2,600 202,072 Consumer staples (3.7%) Altria Group, Inc. 65,700 2,398,707 Church & Dwight Co., Inc. 10,300 658,067 Coca-Cola Co. (The) 13,800 584,154 Colgate-Palmolive Co. 19,700 2,352,377 Dunkin’ Brands Group, Inc. 7,500 291,075 General Mills, Inc. 44,800 2,258,816 H.J. Heinz Co. 24,800 1,796,016 Hershey Co. (The) 14,200 1,266,072 ITOCHU Corp. (Japan) 321,000 3,967,841 JM Smucker Co. (The) 6,600 681,318 Kellogg Co. 20,900 1,359,336 Kraft Foods Group, Inc. 12,900 664,221 McDonald’s Corp. 10,900 1,113,326 Panera Bread Co. Class A † 2,444 433,150 PepsiCo, Inc. 23,300 1,921,551 Philip Morris International, Inc. 17,794 1,700,928 Procter & Gamble Co. (The) 16,500 1,266,705 Reynolds American, Inc. 27,800 1,318,276 Starbucks Corp. 36,908 2,245,483 Sumitomo Corp. (Japan) 264,600 3,300,545 Energy (2.4%) Chevron Corp. 48,145 5,874,171 ConocoPhillips 23,800 1,438,710 Deepocean Group (Shell) (acquired 6/9/11, cost $357,150) (Norway) ∆∆ 24,587 368,805 Diamond Offshore Drilling, Inc. 8,100 559,710 EQT Corp. 10,100 758,712 Exxon Mobil Corp. 89,902 8,000,379 Noble Energy, Inc. 5,600 634,424 Oceaneering International, Inc. 9,400 659,598 Phillips 66 25,700 1,566,415 Spectra Energy Corp. 32,506 1,024,914 18 Absolute Return 500 Fund COMMON STOCKS (30.7%)* cont. Shares Value Financials (4.3%) Alleghany Corp. † 3,000 $1,181,220 Allied World Assurance Co. Holdings AG 7,582 688,521 American Express Co. 20,400 1,395,564 Arch Capital Group, Ltd. † 12,700 673,862 Arthur J Gallagher & Co. 22,000 933,900 Bank of Hawaii Corp. 28,919 1,379,147 Berkshire Hathaway, Inc. Class B † 7,438 790,808 BlackRock, Inc. 3,600 959,400 Chubb Corp. (The) 22,399 1,972,680 Cullen/Frost Bankers, Inc. 30,600 1,848,546 Discover Financial Services 57,100 2,497,554 Essex Property Trust, Inc. R 2,600 408,330 Everest Re Group, Ltd. 9,136 1,233,269 Federal Realty Investment Trust R 4,197 491,091 Health Care REIT, Inc. R 14,400 1,079,568 IntercontinentalExchange, Inc. † 9,600 1,564,128 JPMorgan Chase & Co. 17,500 857,675 Northern Trust Corp. 27,900 1,504,368 PartnerRe, Ltd. 11,400 1,075,476 People’s United Financial, Inc. 171,597 2,258,217 Public Storage R 7,600 1,254,000 Rayonier, Inc. R 8,511 505,724 RenaissanceRe Holdings, Ltd. 9,962 935,332 Simon Property Group, Inc. R 13,700 2,439,559 T. Rowe Price Group, Inc. 29,300 2,124,250 Tanger Factory Outlet Centers R 7,200 267,264 Validus Holdings, Ltd. 20,548 793,358 Visa, Inc. Class A 17,000 2,863,820 Wells Fargo & Co. 22,400 850,752 Health care (3.5%) Abbott Laboratories 40,265 1,486,584 AbbVie, Inc. 41,065 1,891,043 AmerisourceBergen Corp. 26,989 1,460,645 Amgen, Inc. 21,200 2,209,252 Becton, Dickinson and Co. 10,600 999,580 Bristol-Myers Squibb Co. 46,800 1,858,896 C.R. Bard, Inc. 9,527 946,603 Cardinal Health, Inc. 34,474 1,524,440 Eli Lilly & Co. 28,599 1,583,813 Henry Schein, Inc. † 10,600 958,240 Johnson & Johnson 16,800 1,431,864 McKesson Corp. 21,313 2,255,342 Merck & Co., Inc. 75,600 3,553,200 Perrigo Co. 3,399 405,875 Pfizer, Inc. 175,800 5,110,506 Quest Diagnostics, Inc. 17,100 963,243 Ventas, Inc. R 15,800 1,258,154 Absolute Return 500 Fund 19 COMMON STOCKS (30.7%)* cont. Shares Value Technology (6.5%) Analog Devices, Inc. 27,358 $1,203,478 Apple, Inc. 67,859 30,044,572 Avago Technologies, Ltd. 28,032 895,903 Google, Inc. Class A † 4,198 3,461,545 Harris Corp. 9,800 452,760 Honeywell International, Inc. 36,500 2,684,210 IBM Corp. 28,719 5,816,746 Intuit, Inc. 28,745 1,714,352 L-3 Communications Holdings, Inc. 6,541 531,456 Linear Technology Corp. 27,700 1,011,050 Maxim Integrated Products, Inc. 33,600 1,039,248 Microsoft Corp. 50,219 1,662,249 Motorola Solutions, Inc. 23,200 1,327,040 Texas Instruments, Inc. 63,000 2,281,230 Xilinx, Inc. 29,200 1,106,972 Transportation (0.6%) C.H. Robinson Worldwide, Inc. 10,500 623,595 Copa Holdings SA Class A (Panama) 2,797 351,247 J. B. Hunt Transport Services, Inc. 6,721 477,661 Southwest Airlines Co. 50,327 689,480 United Parcel Service, Inc. Class B 33,686 2,891,606 Utilities and power (0.8%) Consolidated Edison, Inc. 33,100 2,106,815 DTE Energy Co. 26,792 1,952,601 Kinder Morgan, Inc. 25,200 985,320 Pinnacle West Capital Corp. 16,123 981,891 SCANA Corp. 21,800 1,181,559 Total common stocks (cost $217,887,382) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.7%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.6%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2043 $5,000,000 $5,311,328 U.S. Government Agency Mortgage Obligations (18.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, May 1, 2043 9,000,000 9,376,172 Federal National Mortgage Association Pass-Through Certificates 3s, TBA, June 1, 2043 63,000,000 65,724,259 3s, TBA, May 1, 2043 76,000,000 79,497,174 Total U.S. government and agency mortgage obligations (cost $157,729,220) 20 Absolute Return 500 Fund U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 5/8s, November 30, 2017 i $130,000 $130,521 Total U.S. treasury obligations (cost $130,521) CORPORATE BONDS AND NOTES (12.8%)* Principal amount Value Basic materials (0.7%) Alcoa, Inc. sr. unsec. unsub. notes 5.55s, 2017 $339,000 $372,184 ArcelorMittal sr. unsec. unsub. notes 6 1/8s, 2018 (France) 339,000 371,339 BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 5 1/2s, 2014 (Australia) 339,000 354,831 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 1,000,000 1,075,000 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 565,000 615,585 E.I. du Pont de Nemours & Co. sr. unsec. notes 2.8s, 2023 455,000 466,567 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 1,020,000 1,068,450 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 445,000 615,642 SGL Carbon SE company guaranty sr. sub. FRN notes Ser. EMTN, 1.476s, 2015 (Germany) EUR 100,000 129,737 US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. notes 5 3/4s, 2021 (Netherlands) $100,000 139,926 Vale Overseas, Ltd. company guaranty sr. unsec. unsub. notes 6 1/4s, 2017 (Brazil) 395,000 456,021 Capital goods (0.3%) Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 200,000 235,173 Boeing Co. (The) sr. unsec. unsub. notes 3 1/2s, 2015 252,000 265,585 Caterpillar Financial Services Corp. sr. unsec. notes 6 1/8s, 2014 616,000 644,285 Deere & Co. sr. unsec. notes 6.95s, 2014 252,000 268,217 General Cable Corp. company guaranty sr. unsec. unsub. FRN notes 2.659s, 2015 85,000 83,938 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) 145,000 207,554 United Technologies Corp. sr. unsec. unsub. notes 4 7/8s, 2015 452,000 491,091 Communication services (2.0%) America Movil SAB de CV company guaranty unsec. unsub. notes 5 1/2s, 2014 (Mexico) 339,000 352,043 AT&T, Inc. sr. unsec. unsub. notes 2 1/2s, 2015 2,579,000 2,679,122 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 452,000 467,946 Comcast Corp. company guaranty sr. unsec. unsub. notes 2.85s, 2023 1,265,000 1,300,133 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 840,000 879,900 Deutsche Telekom International Finance BV company guaranty sr. unsec. unsub. notes 5 3/4s, 2016 (Netherlands) 452,000 509,418 DISH DBS Corp. 144A sr. unsec. notes 4 1/4s, 2018 1,500,000 1,473,750 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 700,000 736,750 Lynx I Corp. 144A sr. notes 6s, 2021 530,000 868,556 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 245,000 252,350 Absolute Return 500 Fund 21 CORPORATE BONDS AND NOTES (12.8%)* cont. Principal amount Value Communication services cont. Qwest Corp. sr. unsec. unsub. notes 6 1/2s, 2017 $510,000 $591,227 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 265,000 287,525 Telecom Italia Capital SA company guaranty notes 5 1/4s, 2015 (Italy) 508,000 542,190 Telefonica Emisiones SAU company guaranty notes 6.421s, 2016 (Spain) 250,000 281,715 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.949s, 2015 (Spain) 315,000 331,695 Telenet Finance V Luxembourg SCA 144A bonds 6 3/4s, 2024 (Luxembourg) EUR 130,000 179,738 Telenet Finance V Luxembourg SCA 144A bonds 6 1/4s, 2022 (Luxembourg) $185,000 251,547 Time Warner Cable, Inc. company guaranty sr. unsec. notes 5.85s, 2017 955,000 1,114,349 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 560,000 613,623 Verizon Communications, Inc. sr. unsec. notes 5.55s, 2016 1,459,000 1,642,984 Vodafone Group PLC sr. unsec. unsub. notes 5 5/8s, 2017 (United Kingdom) 508,000 588,964 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. 144A company guaranty sr. unsec. notes 10 1/4s, 2019 1,110,000 1,248,750 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 335,000 353,425 Consumer cyclicals (0.8%) Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 890,000 941,175 Daimler Finance North America, LLC company guaranty 6 1/2s, 2013 282,000 291,060 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 282,000 318,636 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 625,000 839,556 News America, Inc. company guaranty sr. unsec. notes 4 1/2s, 2021 $452,000 519,875 Owens Corning company guaranty sr. unsec. notes 9s, 2019 36,000 45,990 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 200,000 229,500 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 475,000 498,750 Target Corp. sr. unsec. notes 5 3/8s, 2017 452,000 528,895 Time Warner, Inc. company guaranty sr. unsec. notes 5 7/8s, 2016 729,000 849,086 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 71,875 72,234 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 1,000,000 1,046,250 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 3.2s, 2014 1,068,000 1,100,594 Consumer staples (0.9%) Altria Group, Inc. company guaranty sr. unsec. notes 4 1/8s, 2015 663,000 713,671 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 4 1/8s, 2015 616,000 652,332 22 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (12.8%)* cont. Principal amount Value Consumer staples cont. Coca-Cola Co. (The) sr. unsec. notes 1.8s, 2016 $282,000 $292,109 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 260,000 299,000 CVS Corp. sr. unsec. notes 5 3/4s, 2017 193,000 228,198 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2017 (United Kingdom) 339,000 405,182 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 895,000 906,188 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 500,000 696,904 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $282,000 336,805 Mondelez International, Inc. sr. unsec. unsub. notes 4 1/8s, 2016 1,068,000 1,162,695 PepsiCo, Inc. sr. unsec. unsub. notes 3.1s, 2015 786,000 822,040 Philip Morris International, Inc. sr. unsec. unsub. notes 5.65s, 2018 339,000 408,308 Procter & Gamble Co. (The) sr. unsec. notes 3 1/2s, 2015 452,000 475,951 Energy (1.3%) Anadarko Petroleum Corp. sr. notes 5.95s, 2016 285,000 328,425 BP Capital Markets PLC company guaranty sr. unsec. notes 3 7/8s, 2015 (United Kingdom) 252,000 267,033 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 200,000 231,814 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 435,000 491,550 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 560,000 597,100 ConocoPhillips company guaranty sr. unsec. notes 4.6s, 2015 899,000 960,977 EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 395,000 414,945 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 750,000 802,500 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 500,000 541,835 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 100,000 108,500 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 65,000 74,425 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 2,295,000 2,187,020 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 225,000 240,469 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 786,000 830,064 Whiting Petroleum Corp. company guaranty notes 7s, 2014 125,000 130,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 2,000,000 2,140,000 XTO Energy, Inc. sr. unsec. unsub. notes 6 1/4s, 2017 339,000 414,863 Financials (4.3%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,042,500 Allstate Corp. (The) sr. unsec. unsub. notes 5s, 2014 339,000 358,168 American Express Credit Corp. sr. unsec. unsub. notes 5 1/8s, 2014 1,012,000 1,072,793 Absolute Return 500 Fund 23 CORPORATE BONDS AND NOTES (12.8%)* cont. Principal amount Value Financials cont. American International Group, Inc. sr. unsec. notes Ser. MTN, 5.45s, 2017 $565,000 $646,748 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 3,585,000 4,167,165 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 450,000 464,407 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 616,000 648,370 BB&T Corp. unsec. sub. notes 5.2s, 2015 339,000 375,601 Berkshire Hathaway, Inc. sr. unsec. unsub. notes 3.2s, 2015 1,233,000 1,293,431 Capital One Financial Corp. sr. unsec. unsub. notes 6 3/4s, 2017 452,000 547,915 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 900,000 994,500 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 380,000 457,364 Credit Suisse of New York sr. unsec. notes 5 1/2s, 2014 1,402,000 1,471,148 Deutsche Bank AG London sr. unsec. notes 6s, 2017 (United Kingdom) 616,000 734,059 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 980,000 1,060,850 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 90,000 96,750 General Electric Capital Corp. sr. unsec. unsub. notes 6s, 2019 3,535,000 4,330,926 Goldman Sachs Group, Inc. (The) sr. unsec. notes 6 1/4s, 2017 2,748,000 3,232,533 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. debs. FRB bonds 8 1/8s, 2038 530,000 630,038 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 740,000 895,439 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 300,000 312,375 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 3,031,000 3,180,243 Metropolitan Life Global Funding I 144A notes 3s, 2023 450,000 458,537 PNC Funding Corp. bank guaranty sr. unsec. notes 3 5/8s, 2015 283,000 297,581 Prudential Financial, Inc. sr. disc. unsec. unsub. notes Ser. MTN, 4 3/4s, 2015 565,000 615,503 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 395,000 421,170 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 395,000 463,837 UBS AG/Stamford CT sr. unsec. notes Ser. DPNT, 3 7/8s, 2015 300,000 315,381 US Bancorp sr. unsec. unsub. notes 2.45s, 2015 452,000 470,332 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 250,000 300,625 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 543,750 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,600,000 1,794,400 Wells Fargo & Co. sr. unsec. unsub. notes 5 5/8s, 2017 2,301,000 2,726,556 Westpac Banking Corp. sr. unsec. unsub. notes 3s, 2015 (Australia) 395,000 415,168 Health care (1.0%) Amgen, Inc. sr. unsec. notes 5.85s, 2017 339,000 400,685 AstraZeneca PLC sr. unsub. notes 5.9s, 2017 (United Kingdom) 339,000 407,895 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 305,000 346,095 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 415,000 590,104 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 $235,000 270,838 24 Absolute Return 500 Fund CORPORATE BONDS AND NOTES (12.8%)* cont. Principal amount Value Health care cont. GlaxoSmith Kline Capital, Inc. company guaranty sr. unsec. unsub. notes 4 3/8s, 2014 $452,000 $469,190 HCA, Inc. sr. notes 6 1/2s, 2020 610,000 702,263 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 1,240,000 1,340,750 Merck & Co., Inc. sr. unsec. notes 4s, 2015 508,000 545,424 Novartis Capital Corp. company guaranty sr. unsec. notes 2.9s, 2015 452,000 473,470 Pfizer, Inc. sr. unsec. notes 5.35s, 2015 1,068,000 1,161,789 Rottapharm Ltd. 144A sr. unsec. notes 6 1/8s, 2019 (Ireland) 270,000 365,259 Service Corporation International sr. notes 7s, 2017 170,000 195,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 748,956 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 40,000 45,200 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 339,000 411,107 WellPoint, Inc. unsec. unsub. notes 5 1/4s, 2016 157,000 174,470 Technology (0.3%) Cisco Systems, Inc. sr. unsec. unsub. notes 5 1/2s, 2016 508,000 577,106 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 452,000 471,307 IBM Corp. sr. unsec. notes 5.7s, 2017 673,000 805,878 Oracle Corp. sr. unsec. notes 5 1/4s, 2016 616,000 691,924 Xerox Corp. sr. unsec. unsub. notes 4 1/4s, 2015 395,000 416,842 Transportation (—%) United Parcel Service, Inc. sr. unsec. unsub. notes 3 7/8s, 2014 339,000 349,625 Utilities and power (1.2%) AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 210,000 254,100 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,035,000 1,239,413 Appalachian Power Co. sr. unsec. unsub. notes 7s, 2038 189,000 261,040 Carolina Power & Light Co. 1st mtge. bonds 5.3s, 2019 280,000 337,268 Consolidated Edison Co. of New York sr. unsec. notes 7 1/8s, 2018 157,000 203,809 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 880,000 1,057,560 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 880,000 917,266 El Paso Corp. sr. unsec. notes 7s, 2017 225,000 258,865 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 625,000 625,781 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. bonds Ser. L, 6.3s, 2017 395,000 474,877 Exelon Corp. sr. unsec. notes 4.9s, 2015 827,000 893,269 FirstEnergy Corp. sr. unsec. unsub. notes Ser. C, 7 3/8s, 2031 220,000 263,187 FPL Group Capital, Inc. company guaranty sr. unsec. notes 7 7/8s, 2015 282,000 330,653 Kinder Morgan Energy Partners LP notes 6s, 2017 452,000 525,996 National Rural Utilities Cooperative Finance Corp. sr. bonds 10 3/8s, 2018 226,000 328,754 Pacific Gas & Electric Co. sr. notes 8 1/4s, 2018 315,000 423,075 Pacific Gas & Electric Co. sr. unsec. bonds 4.8s, 2014 220,000 227,581 Southern Power Co. sr. unsec. notes Ser. D, 4 7/8s, 2015 339,000 369,054 Absolute Return 500 Fund 25 CORPORATE BONDS AND NOTES (12.8%)* cont. Principal amount Value Utilities and power cont. Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 $275,000 $375,215 TransCanada Pipelines, Ltd. sr. unsec. unsub. notes 6 1/2s, 2018 (Canada) 395,000 492,488 Total corporate bonds and notes (cost $103,453,426) MORTGAGE-BACKED SECURITIES (11.8%)* Principal amount Value Agency collateralized mortgage obligations (3.5%) Federal Home Loan Mortgage Corp. IFB Ser. 2990, Class LB, 16.438s, 2034 $189,497 $264,956 IFB Ser. 4098, Class MS, IO, 6.501s, 2041 2,955,124 599,299 IFB Ser. 3859, Class SG, IO, 6.501s, 2039 604,305 66,564 IFB Ser. 3727, Class PS, IO, 6.501s, 2038 1,975,611 154,867 IFB Ser. 3860, Class SP, IO, 6.401s, 2040 1,312,256 185,094 IFB Ser. 3856, Class PS, IO, 6.401s, 2040 801,944 101,272 IFB Ser. 3803, Class SP, IO, 6.401s, 2038 2,110,138 158,260 IFB Ser. 3861, Class PS, IO, 6.401s, 2037 1,102,755 150,559 IFB Ser. 3708, Class SQ, IO, 6.351s, 2040 5,322,447 726,993 IFB Ser. 3907, Class KS, IO, 6.351s, 2040 2,256,457 281,437 IFB Ser. 3708, Class SA, IO, 6.251s, 2040 8,683,614 1,164,820 IFB Ser. 3934, Class SA, IO, 6.201s, 2041 1,316,462 221,574 IFB Ser. 3232, Class KS, IO, 6.101s, 2036 1,438,745 146,572 IFB Ser. 3116, Class AS, IO, 5.901s, 2034 1,528,821 110,641 IFB Ser. 3964, Class SA, IO, 5.801s, 2041 6,681,628 952,132 IFB Ser. 3852, Class NT, 5.801s, 2041 3,190,481 3,474,114 IFB Ser. 3752, Class PS, IO, 5.801s, 2040 2,422,366 311,662 Ser. 3632, Class CI, IO, 5s, 2038 296,371 13,432 Ser. 3626, Class DI, IO, 5s, 2037 129,086 3,614 Ser. 304, Class C27, IO, 4 1/2s, 2042 2,613,559 385,500 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,206,656 279,804 Ser. 3747, Class HI, IO, 4 1/2s, 2037 339,848 23,672 Ser. 4116, Class MI, IO, 4s, 2042 4,493,342 579,700 Ser. 4090, Class BI, IO, 4s, 2042 1,427,119 119,293 Ser. 3748, Class NI, IO, 4s, 2034 1,404,673 28,065 Ser. 3751, Class MI, IO, 4s, 2034 102,038 1,170 Ser. 304, Class C53, IO, 4s, 2032 2,814,767 407,747 Ser. 304, IO, 3 1/2s, 2027 2,225,010 237,453 Ser. 304, Class C37, IO, 3 1/2s, 2027 1,625,252 187,018 Ser. 4158, Class TI, IO, 3s, 2042 6,251,995 818,386 Ser. 4165, Class TI, IO, 3s, 2042 5,491,728 708,433 Ser. T-8, Class A9, IO, 0.445s, 2028 288,553 3,066 Ser. T-59, Class 1AX, IO, 0.274s, 2043 670,626 8,461 Ser. T-48, Class A2, IO, 0.212s, 2033 989,592 9,819 Ser. 3206, Class EO, PO, zero%, 2036 87,749 82,310 Ser. 3175, Class MO, PO, zero%, 2036 70,997 66,208 FRB Ser. T-54, Class 2A, IO, zero%, 2043 398,668 62 26 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (11.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 05-74, Class NK, 26.499s, 2035 $89,969 $160,042 IFB Ser. 05-45, Class DA, 23.686s, 2035 351,546 580,097 IFB Ser. 11-4, Class CS, 12 1/2s, 2040 1,473,672 1,801,741 IFB Ser. 12-96, Class PS, IO, 6 1/2s, 2041 3,130,891 521,826 IFB Ser. 12-88, Class SB, IO, 6.47s, 2042 3,452,982 521,366 IFB Ser. 12-75, Class SK, IO, 6.45s, 2041 3,418,954 623,173 IFB Ser. 12-75, Class KS, IO, 6.35s, 2042 2,201,081 375,923 IFB Ser. 11-87, Class HS, IO, 6.3s, 2041 1,602,400 242,059 IFB Ser. 404, Class S13, IO, 6.2s, 2040 98,599 13,965 IFB Ser. 10-35, Class SG, IO, 6.2s, 2040 3,673,615 529,074 IFB Ser. 12-132, Class SB, IO, 6s, 2042 1,884,207 286,343 IFB Ser. 12-113, Class CS, IO, 5.95s, 2041 1,198,286 218,495 IFB Ser. 12-113, Class SG, IO, 5.9s, 2042 1,214,103 212,407 Ser. 397, Class 2, IO, 5s, 2039 66,903 8,446 Ser. 398, Class C5, IO, 5s, 2039 428,853 34,180 Ser. 10-13, Class EI, IO, 5s, 2038 355,773 12,363 Ser. 12-118, Class IO, IO, 4s, 2042 3,350,729 471,179 Ser. 12-124, Class UI, IO, 4s, 2042 4,415,847 695,496 Ser. 12-118, Class PI, IO, 4s, 2042 2,649,681 365,444 Ser. 12-30, Class PI, IO, 4s, 2042 5,781,712 696,812 Ser. 12-96, Class PI, IO, 4s, 2041 4,718,385 540,774 Ser. 406, Class 2, IO, 4s, 2041 217,435 25,070 Ser. 406, Class 1, IO, 4s, 2041 207,820 25,624 Ser. 409, Class C16, IO, 4s, 2040 866,584 91,912 Ser. 417, Class C19, IO, 3 1/2s, 2033 2,068,000 253,330 Ser. 13-6, Class BI, IO, 3s, 2042 3,903,038 467,584 Ser. 13-35, Class IP, IO, 3s, 2042 F 4,023,196 503,328 Ser. 13-23, Class PI, IO, 3s, 2041 7,607,139 861,128 Ser. 03-W10, Class 1, IO, 1.3s, 2043 256,263 10,180 Ser. 98-W2, Class X, IO, 0.937s, 2028 1,867,778 108,565 Ser. 98-W5, Class X, IO, 0.873s, 2028 540,305 24,314 Ser. 03-W1, Class 2A, IO, zero%, 2042 844,724 66 Government National Mortgage Association IFB Ser. 11-61, Class CS, IO, 6.481s, 2035 8,440,124 991,715 IFB Ser. 10-26, Class QS, IO, 6.051s, 2040 1,648,786 276,170 IFB Ser. 10-120, Class SB, IO, 6.001s, 2035 280,939 22,750 IFB Ser. 10-20, Class SC, IO, 5.951s, 2040 2,522,312 420,772 IFB Ser. 10-158, Class SA, IO, 5.851s, 2040 1,409,904 243,646 IFB Ser. 10-151, Class SA, 5.851s, 2040 1,401,204 245,113 IFB Ser. 11-70, Class SN, IO, 5.7s, 2041 1,439,000 366,096 IFB Ser. 11-70, Class SH, IO, 5.69s, 2041 1,799,000 461,947 IFB Ser. 10-42, Class DS, IO, 5.501s, 2040 4,319,387 626,311 IFB Ser. 10-115, Class BS, IO, 5.201s, 2040 1,883,531 273,828 Ser. 13-3, Class IT, IO, 5s, 2043 2,291,084 360,304 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 142,992 21,549 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 3,728,020 578,488 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 6,072,404 478,202 Absolute Return 500 Fund 27 MORTGAGE-BACKED SECURITIES (11.8%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.662s, 2027 $145,299 $1,425 Ser. 98-3, IO, 0.284s, 2027 88,846 1,305 Ser. 98-2, IO, 0.19s, 2027 77,852 560 Ser. 98-4, IO, zero%, 2026 114,582 2,820 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.98s, 2045 685,427 131,088 Commercial mortgage-backed securities (5.2%) Banc of America Commercial Mortgage, Inc. Ser. 04-3, Class D, 5.798s, 2039 639,000 659,231 FRB Ser. 05-5, Class D, 5.404s, 2045 366,000 361,279 Ser. 06-6, Class A2, 5.309s, 2045 339,465 342,574 Ser. 04-4, Class B, 4.985s, 2042 563,000 577,472 Ser. 07-1, Class XW, IO, 0.485s, 2049 3,806,674 35,090 Banc of America Commercial Mortgage, Inc. 144A FRB Ser. 08-1, Class C, 6.438s, 2051 1,000,000 818,400 Ser. 03-1, Class J, 4.9s, 2036 1,109,000 1,109,444 Ser. 04-4, Class XC, IO, 1.034s, 2042 4,629,343 43,895 Ser. 02-PB2, Class XC, IO, 0.512s, 2035 1,492,170 13 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 6.151s, 2042 270,000 293,625 FRB Ser. 07-PW17, Class AJ, 6.082s, 2050 843,000 834,570 FRB Ser. 06-PW12, Class AJ, 5.949s, 2038 544,000 566,927 FRB Ser. 06-PW11, Class AJ, 5.618s, 2039 1,033,000 1,084,973 Ser. 05-PWR7, Class D, 5.304s, 2041 375,000 348,338 FRB Ser. 05-T20, Class C, 5.298s, 2042 350,000 338,450 Ser. 05-PWR9, Class C, 5.055s, 2042 215,000 207,776 Ser. 05-PWR9, Class AJ, 4.985s, 2042 206,000 215,950 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class B, 5.618s, 2039 2,473,000 2,414,885 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 5.041s, 2045 1,156,000 1,244,550 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 965,000 1,051,850 Commercial Mortgage Trust 144A FRB Ser. 12-CR5, Class E, 4.479s, 2045 234,000 223,095 FRB Ser. 13-CR6, Class D, 4.316s, 2046 F 160,000 143,095 FRB Ser. 07-C9, Class AJFL, 0.89s, 2049 840,000 717,024 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.955s, 2039 491,866 495,586 CS First Boston Mortgage Securities Corp. Ser. 03-CPN1, Class E, 4.891s, 2035 514,000 514,000 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 563,613 619,975 Ser. 03-C3, Class AX, IO, 1.613s, 2038 956,767 36 Deutsche Bank-UBS Commercial Mortgage Trust 144A FRB Ser. 11-LC2A, Class D, 5.626s, 2044 410,000 442,777 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 531,000 544,275 28 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (11.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 $353,822 $353,822 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 914,000 984,823 FRB Ser. 05-C4, Class AJ, 5.471s, 2045 F 222,000 204,225 FRB Ser. 06-C1, Class AJ, 5.47s, 2044 75,000 75,893 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 03-C2, Class H, 5.472s, 2037 1,231,000 1,234,447 FRB Ser. 04-C1, Class F, 5.088s, 2038 807,000 823,140 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 02-C3, Class G, 5.831s, 2039 93,264 92,705 FRB Ser. 03-C2, Class F, 5.614s, 2040 422,000 422,000 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 243,000 220,450 Greenwich Capital Commercial Funding Corp. 144A FRB Ser. 03-C1, Class J, 5.363s, 2035 130,000 132,431 Ser. 03-C1, Class G, 4.773s, 2035 558,000 556,935 GS Mortgage Securities Trust Ser. 06-GG8, Class AJ, 5.622s, 2039 298,000 293,447 FRB Ser. 04-GG2, Class D, 5.728s, 2038 232,000 234,139 Ser. 05-GG4, Class B, 4.841s, 2039 180,000 180,198 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.563s, 2046 491,000 476,221 Ser. 06-GG8, Class X, IO, 0.8s, 2039 44,203,554 853,129 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 1,320,000 1,389,960 FRB Ser. 06-LDP7, Class B, 6.059s, 2045 486,000 401,413 Ser. 06-CB16, Class AJ, 5.623s, 2045 210,000 210,853 FRB Ser. 05-LDP3, Class D, 5.366s, 2042 274,000 256,574 Ser. 02-C3, Class D, 5.314s, 2035 308,809 308,501 FRB Ser. 04-CBX, Class B, 5.021s, 2037 181,000 179,123 Ser. 04-C3, Class B, 4.961s, 2042 427,000 445,703 FRB Ser. 13-C10, Class D, 4.3s, 2047 235,000 222,483 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6 3/8s, 2051 298,000 277,778 FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 210,000 197,049 FRB Ser. 11-C3, Class E, 5.718s, 2046 203,000 223,199 FRB Ser. 01-C1, Class H, 5.626s, 2035 578,445 586,890 FRB Ser. 11-C5, Class D, 5.492s, 2046 438,000 489,377 FRB Ser. 12-CBX, Class E, 5.362s, 2045 1,375,000 1,427,293 FRB Ser. 04-CB8, Class F, 5.048s, 2039 500,000 437,950 FRB Ser. 12-LC9, Class E, 4.576s, 2047 250,000 244,080 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.719s, 2040 179,074 175,492 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 324,000 305,143 Ser. 07-C2, Class XW, IO, 0.693s, 2040 2,942,191 51,335 Ser. 07-C1, Class XW, IO, 0.649s, 2040 17,593,859 281,502 Absolute Return 500 Fund 29 MORTGAGE-BACKED SECURITIES (11.8%)* cont. Principal amount Value Commercial mortgage-backed securities cont. LB-UBS Commercial Mortgage Trust 144A FRB Ser. 03-C8, Class K, 5.925s, 2037 $1,192,000 $1,201,417 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.458s, 2051 282,000 296,467 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.238s, 2043 16,470,661 175,610 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C8, Class D, 4.312s, 2048 389,000 366,244 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.816s, 2042 713,000 754,497 FRB Ser. 06-HQ8, Class AJ, 5.677s, 2044 973,000 986,427 Ser. 07-HQ11, Class C, 5.558s, 2044 242,000 225,060 Ser. 07-HQ11, Class AJ, 5.508s, 2044 1,134,000 1,206,009 Ser. 06-HQ10, Class AJ, 5.389s, 2041 301,000 272,682 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 439,000 452,346 Salomon Brothers Mortgage Securities VII 144A FRB Ser. 99-C1, Class J, 7s, 2032 846,256 851,521 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 476,000 467,734 FRB Ser. 12-C4, Class D, 4.652s, 2045 1,090,000 1,044,039 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.2s, 2045 152,000 156,955 Ser. 06-C24, Class AJ, 5.658s, 2045 311,000 314,048 Ser. 2004-C12, Class F, 5.478s, 2041 868,000 872,114 Ser. 06-C29, IO, 0.533s, 2048 40,911,161 511,799 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.414s, 2044 767,000 742,686 Ser. 07-C31, IO, 0.405s, 2047 61,530,921 471,096 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C9, Class D, 4.963s, 2045 369,000 371,191 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 831,000 876,752 FRB Ser. 12-C10, Class D, 4.61s, 2045 494,000 480,697 FRB Ser. 13-C11, Class D, 4.325s, 2045 230,000 221,123 Residential mortgage-backed securities (non-agency) (3.1%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 2.685s, 2036 2,271,048 1,941,746 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero%, 2047 F 4,656,202 591,338 Banc of America Funding Corp. FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 360,927 295,960 FRB Ser. 06-G, Class 2A5, 0.479s, 2036 1,392,504 1,225,404 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 265,775 159,465 Ser. 12-RR10, Class 8A2, 4s, 2036 560,368 570,175 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 220,000 182,600 Ser. 12-RR10, Class 4A2, 2.639s, 2036 310,000 269,700 30 Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (11.8%)* cont. Principal amount Value Residential mortgage-backed securities cont. Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 13.052s, 2037 $139,355 $89,187 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 510,000 408,000 FRB Ser. 13-RR2, Class 3A2, 9.04s, 2036 390,000 383,175 Ser. 12-RR11, Class 9A2, 4s, 2037 458,095 466,111 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 143,733 146,248 Ser. 12-RR11, Class 11A2, 2.6s, 2036 739,303 491,637 Ser. 09-RR7, Class 1A7, IO, 1.762s, 2046 14,386,629 647,398 Ser. 09-RR7, Class 2A7, IO, 1.566s, 2047 23,729,903 1,082,084 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 4,018,600 126,586 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 3,022,514 54,405 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 12-8, Class 1A2, 2.671s, 2035 1,750,000 1,417,500 FRB Ser. 12-7, Class 12A2, 2.64s, 2036 3,000,000 2,280,000 Countrywide Home Loans Ser. 05-15, Class A8, 5 1/2s, 2035 950,000 926,576 Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 2,189,782 74,015 WAMU Mortgage Pass-Through Certificates Ser. 05-AR8, Class X, IO, PO, 1.653s, 2045 6,921,139 411,116 Ser. 05-AR11, Class X, IO, PO, 1.511s, 2045 16,132,135 919,532 FRB Ser. 06-AR1, Class 2A1B, 1.246s, 2046 1,689,053 1,445,880 FRB Ser. 06-AR1, Class 2A1C, 1.246s, 2046 2,046,167 1,197,007 FRB Ser. 05-AR8, Class B1, 0.87s, 2045 1,315,273 578,720 FRB Ser. 2004-AR13, Class A1B2, 0.74s, 2034 632,637 574,118 FRB Ser. 05-AR11, Class A1C3, 0.71s, 2045 2,830,215 2,292,474 FRB Ser. 05-AR17, Class A1C4, 0.6s, 2045 2,753,973 1,487,145 Wells Fargo Mortgage Backed Securities Trust Ser. 07-16, Class 1A7, 6s, 2037 425,237 449,178 Ser. 08-1, Class 4A1, 5 3/4s, 2038 329,173 348,935 Ser. 05-11, Class 2A5, 5 1/2s, 2035 1,416,191 1,467,598 FRB Ser. 06-AR6, Class 7A2, 5.009s, 2036 1,329,022 1,322,376 Total mortgage-backed securities (cost $97,824,782) SENIOR LOANS (8.6%)* c Principal amount Value Basic materials (0.6%) AI Chem & SY S.C.A. bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $493,794 $499,658 AI Chem & SY S.C.A. bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 256,206 259,248 Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) 835,800 848,802 INEOS Group Holdings, Ltd. bank term loan FRN Ser. B, 6 1/2s, 2018 (United Kingdom) 492,030 497,873 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 460,600 462,903 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 1,500,000 1,521,329 Tube City IMS Corp. bank term loan FRN Ser. B, 4 3/4s, 2019 952,613 957,376 Absolute Return 500 Fund 31 SENIOR LOANS (8.6%)* c cont. Principal amount Value Capital goods (0.7%) Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 $500,000 $499,584 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 906,111 919,703 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 597,000 606,701 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 498,750 502,223 SRAM, LLC bank term loan FRN Ser. B, 4s, 2020 1,250,000 1,259,375 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 445,000 457,238 Tomkins Air Distribution bank term loan FRN 5s, 2018 538,650 546,393 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 997,500 1,005,397 Communication services (1.0%) Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 1,579,893 1,598,231 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 1,500,000 1,506,750 Intelsat Jackson Holdings SA bank term loan FRN 4 1/2s, 2018 (Bermuda) 1,473,228 1,493,485 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 1,000,000 1,010,208 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 180,529 181,522 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,500,000 1,499,063 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 992,500 1,002,890 Consumer cyclicals (2.4%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 1,641,750 1,663,626 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 463,838 469,884 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 217,635 220,244 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 479,033 434,223 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 755,826 767,723 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,399,846 1,389,495 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 $685,009 691,859 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 980,000 988,225 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 647,660 652,788 MGM Resorts International bank term loan FRN Ser. B, 4 1/4s, 2019 997,500 1,012,047 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,250,000 1,260,491 Motor City Casino bank term loan FRN 6s, 2017 862,927 869,399 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 277,236 282,434 Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 83,373 83,999 Peninsula Gaming, LLC bank term loan FRN Ser. B, 5 3/4s, 2017 1,496,250 1,516,200 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 977,500 990,126 Realogy Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 1,500,000 1,516,875 Roofing Supply Group, LLC bank term loan FRN Class B, 5s, 2019 995,000 1,008,681 32 Absolute Return 500 Fund SENIOR LOANS (8.6%)* c cont. Principal amount Value Consumer cyclicals cont. Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 $1,246,875 $1,264,319 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 1,250,000 1,264,323 Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 5s, 2019 997,500 1,012,670 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 180,245 140,140 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 713,213 720,872 Consumer staples (0.7%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 1,270,000 1,281,289 Landry’s, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 1,496,222 1,515,673 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 1,250,000 1,267,579 Sprouts Farmers Markets, LLC bank term loan FRN 4 1/2s, 2020 1,000,000 1,003,125 Wendy’s International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 641,775 644,850 Energy (0.3%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 411,115 404,332 Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 900,000 900,900 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 399,000 404,344 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 1,301,625 1,317,895 Financials (1.0%) CNO Financial Group, Inc. bank term loan FRN Class B2, 5s, 2018 1,194,707 1,208,148 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 739,859 745,408 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 953,640 1,014,832 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 500,000 504,584 Nuveen Investments, Inc. bank term loan FRN 5.204s, 2017 960,000 968,000 Nuveen Investments, Inc. bank term loan FRN 4.276s, 2017 1,000,000 1,011,667 USI Insurance Services, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 1,496,250 1,513,083 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 1,715,506 1,741,596 Health care (1.0%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 997,500 1,012,463 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 938,286 953,142 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 484,731 490,588 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 1,116,563 1,130,910 Iasis Healthcare, LLC/Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 985,382 998,315 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 1,348,199 1,371,231 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 373,127 375,993 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 632,016 640,604 Absolute Return 500 Fund 33 SENIOR LOANS (8.6%)* c cont. Principal amount Value Health care cont. Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4 1/2s, 2018 $981,744 $993,198 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 ‡‡ 425,000 434,563 Technology (0.5%) First Data Corp. bank term loan FRN 4.199s, 2018 1,500,000 1,493,907 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 4s, 2020 1,000,000 1,005,938 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 992,513 1,008,013 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 982,575 987,488 Transportation (0.2%) Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 1,500,000 1,511,250 Utilities and power (0.2%) Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 578,250 580,418 EP Energy/EP Energy Finance, Inc. bank term loan FRN 5s, 2018 1,000,000 1,006,964 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.731s, 2017 920,555 676,838 Total senior loans (cost $72,520,904) COMMODITY LINKED NOTES (2.2%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) $1,800,000 $1,341,360 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 1,800,000 1,342,108 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 13,651,000 14,158,952 Deutsche Bank AG/London 144A sr. unsec. notes, 1-month USD LIBOR less 0.16%, 2014 (Indexed to the DB Commodity Booster OYE Benchmark TR Index multiplied by 3) (United Kingdom) 2,563,000 2,259,797 Total commodity linked notes (cost $19,814,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $325,000 $264,875 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 1,405,000 1,419,050 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,425,000 2,113,388 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 240,000 271,200 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 650,000 715,260 34 Absolute Return 500 Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.8%)* cont. Principal amount Value Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) $200,000 $201,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 1,800,000 1,805,220 Total foreign government and agency bonds and notes (cost $6,958,360) PURCHASED EQUITY OPTIONS Expiration date/ Contract OUTSTANDING (0.2%)* strike price amount Value SPDR S&P rust (Put) Apr-14/$133.00 119,910 $373,215 SPDR S&P rust (Put) Mar-14/130.00 120,123 291,922 SPDR S&P rust (Put) Feb-14/130.00 103,559 209,914 SPDR S&P rust (Put) Jan-14/125.00 125,877 160,387 SPDR S&P rust (Put) Dec-13/120.00 134,083 102,451 SPDR S&P rust (Put) Nov-13/115.00 126,440 55,645 SPDR S&P rust (Put) Oct-13/123.00 193,816 106,232 SPDR S&P rust (Put) Sep-13/125.00 99,304 44,406 SPDR S&P rust (Put) Aug-13/115.00 77,585 10,271 SPDR S&P rust (Put) Jul-13/115.00 97,160 5,817 SPDR S&P rust (Put) Jun-13/110.00 124,763 1,486 SPDR S&P rust (Put) May-13/108.00 124,563 29 Total purchased equity options outstanding (cost $6,889,888) INVESTMENT COMPANIES (0.1%)* Shares Value Ares Capital Corp. 40,500 $735,480 Total investment companies (cost $713,205) SHORT-TERM INVESTMENTS (34.8%)* Principal amount/shares Value Straight-A Funding, LLC discount commercial paper with an effective yield of 0.15%, June 5, 2013 $12,500,000 $12,498,177 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, August 22, 2013 28,000,000 27,995,156 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.18%, July 25, 2013 # 19,000,000 18,997,758 U.S. Treasury Bills with an effective yield of 0.17%, October 17, 2013 # 10,000,000 9,996,360 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 10,000,000 9,998,651 U.S. Treasury Bills with an effective yield of 0.17%, May 2, 2013 32,000,000 31,999,847 U.S. Treasury Bills with an effective yield of 0.16%, June 27, 2013 20,000,000 19,994,870 U.S. Treasury Bills with an effective yield of 0.15%, November 14, 2013 16,500,000 16,492,773 U.S. Treasury Bills with an effective yield of 0.12%, December 12, 2013 # ∆ 15,000,000 14,991,570 Putnam Short Term Investment Fund 0.04% L 116,997,214 116,997,214 SSgA Prime Money Market Fund 0.04% P 17,260,000 17,260,000 Total short-term investments (cost $297,192,603) TOTAL INVESTMENTS Total investments (cost $981,114,291) Absolute Return 500 Fund 35 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations bp Basis Points EMTN Euro Medium Term Notes ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changesin the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $853,787,923. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $368,805, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 36 Absolute Return 500 Fund P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $512,488,338 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $175,451,208) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $863,865 $842,508 $(21,357) Canadian Dollar Sell 7/17/13 1,038,019 1,021,437 (16,582) Chilean Peso Buy 7/17/13 976,629 970,378 6,251 Euro Sell 6/19/13 792,257 744,095 (48,162) Japanese Yen Sell 5/15/13 2,445,741 2,578,893 133,152 Peruvian New Sol Buy 7/17/13 1,200,762 1,230,991 (30,229) Swiss Franc Sell 6/19/13 381,872 379,775 (2,097) Barclays Bank PLC Australian Dollar Buy 7/17/13 1,865,949 1,869,332 (3,383) Brazilian Real Buy 7/17/13 1,416,150 1,404,409 11,741 British Pound Sell 6/19/13 110,254 99,259 (10,995) Canadian Dollar Sell 7/17/13 414,276 393,339 (20,937) Chilean Peso Buy 7/17/13 1,498,542 1,489,105 9,437 Euro Sell 6/19/13 2,224,221 2,217,081 (7,140) Indonesian Rupiah Buy 5/15/13 750,064 747,536 2,528 Japanese Yen Sell 5/15/13 4,373,151 4,601,915 228,764 Malaysian Ringgit Buy 5/15/13 1,124,356 1,107,301 17,055 Mexican Peso Buy 7/17/13 653,312 640,548 12,764 Norwegian Krone Sell 6/19/13 424,979 406,075 (18,904) Polish Zloty Buy 6/19/13 250,578 252,329 (1,751) Russian Ruble Buy 6/19/13 402,951 403,014 (63) South Korean Won Buy 5/15/13 1,146,313 1,144,460 1,853 South Korean Won Sell 5/15/13 1,146,313 1,126,090 (20,223) Swedish Krona Buy 6/19/13 1,549,411 1,540,405 9,006 Swiss Franc Sell 6/19/13 88,124 78,512 (9,612) Turkish Lira Buy 6/19/13 351,517 352,096 (579) Citibank, N.A. Australian Dollar Buy 7/17/13 4,156,633 4,165,854 (9,221) Brazilian Real Buy 7/17/13 1,160,076 1,159,599 477 Absolute Return 500 Fund 37 FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $175,451,208) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. British Pound Sell 6/19/13 $992,132 $969,211 $(22,921) Canadian Dollar Sell 7/17/13 810,915 792,622 (18,293) Euro Sell 6/19/13 768,413 778,591 10,178 Japanese Yen Sell 5/15/13 2,421,184 2,576,062 154,878 Singapore Dollar Buy 5/15/13 130,146 128,325 1,821 Singapore Dollar Sell 5/15/13 130,146 128,431 (1,715) South African Rand Buy 7/17/13 251,250 251,100 150 South Korean Won Buy 5/15/13 1,108,243 1,117,405 (9,162) South Korean Won Sell 5/15/13 1,108,243 1,085,542 (22,701) Swedish Krona Buy 6/19/13 1,304,336 1,282,230 22,106 Swiss Franc Sell 6/19/13 1,691,791 1,666,578 (25,213) Thai Baht Buy 5/15/13 768,659 752,940 15,719 Turkish Lira Buy 6/19/13 295,622 297,153 (1,531) Credit Suisse International Australian Dollar Buy 7/17/13 3,362,831 3,369,059 (6,228) Brazilian Real Buy 7/17/13 1,031,223 1,021,719 9,504 British Pound Buy 6/19/13 909,986 902,033 7,953 Canadian Dollar Buy 7/17/13 156,257 155,969 288 Chilean Peso Buy 7/17/13 990,699 984,975 5,724 Chinese Yuan Buy 5/15/13 875,917 865,402 10,515 Czech Koruna Buy 6/19/13 505,928 504,872 1,056 Czech Koruna Sell 6/19/13 505,928 505,819 (109) Euro Sell 6/19/13 856,676 888,454 31,778 Indonesian Rupiah Buy 5/15/13 251,831 252,369 (538) Japanese Yen Sell 5/15/13 2,448,922 2,587,830 138,908 Mexican Peso Buy 7/17/13 955,887 937,317 18,570 New Taiwan Dollar Buy 5/15/13 2,593 2,599 (6) Norwegian Krone Sell 6/19/13 9,382 11,568 2,186 Philippine Peso Buy 5/15/13 637,757 648,463 (10,706) Polish Zloty Buy 6/19/13 504,911 496,967 7,944 Polish Zloty Sell 6/19/13 504,911 499,594 (5,317) Russian Ruble Buy 6/19/13 828,445 846,689 (18,244) South African Rand Sell 7/17/13 258,499 239,908 (18,591) South Korean Won Buy 5/15/13 885,159 891,628 (6,469) South Korean Won Sell 5/15/13 885,159 873,833 (11,326) Swedish Krona Buy 6/19/13 827,181 867,226 (40,045) Swiss Franc Sell 6/19/13 1,848,564 1,823,723 (24,841) Turkish Lira Buy 6/19/13 246,667 248,438 (1,771) Deutsche Bank AG Brazilian Real Buy 7/17/13 748,824 746,668 2,156 British Pound Buy 6/19/13 263,213 257,245 5,968 British Pound Sell 6/19/13 263,213 254,369 (8,844) 38 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $175,451,208) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Canadian Dollar Sell 7/17/13 $474,520 $471,307 $(3,213) Euro Sell 6/19/13 4,017,799 3,966,805 (50,994) Japanese Yen Sell 5/15/13 1,732,539 1,827,081 94,542 Mexican Peso Buy 7/17/13 653,164 644,965 8,199 Norwegian Krone Sell 6/19/13 1,110,087 1,088,595 (21,492) Polish Zloty Buy 6/19/13 725,709 717,342 8,367 Singapore Dollar Buy 5/15/13 902,252 896,589 5,663 Singapore Dollar Sell 5/15/13 902,252 889,517 (12,735) South Korean Won Buy 5/15/13 905,271 907,039 (1,768) South Korean Won Sell 5/15/13 905,271 892,099 (13,172) Swedish Krona Buy 6/19/13 851,858 853,216 (1,358) Swedish Krona Sell 6/19/13 851,858 838,325 (13,533) Swiss Franc Sell 6/19/13 1,679,525 1,654,372 (25,153) Turkish Lira Buy 6/19/13 505,101 499,024 6,077 Turkish Lira Sell 6/19/13 505,101 498,808 (6,293) Goldman Sachs International British Pound Sell 6/19/13 849,113 829,728 (19,385) Canadian Dollar Sell 7/17/13 854,910 835,760 (19,150) Euro Sell 6/19/13 856,939 843,705 (13,234) Japanese Yen Sell 5/15/13 2,301,435 2,403,658 102,223 Norwegian Krone Sell 6/19/13 821,586 827,694 6,108 HSBC Bank USA, National Association Australian Dollar Buy 7/17/13 1,221,836 1,223,245 (1,409) British Pound Sell 6/19/13 256,690 250,384 (6,306) Canadian Dollar Sell 7/17/13 503,949 488,317 (15,632) Euro Sell 6/19/13 856,939 866,995 10,056 Indian Rupee Buy 5/15/13 509,804 506,948 2,856 Japanese Yen Sell 5/15/13 3,249,007 3,417,045 168,038 Norwegian Krone Buy 6/19/13 50,790 50,086 704 Norwegian Krone Sell 6/19/13 50,790 50,618 (172) Philippine Peso Buy 5/15/13 248,914 253,969 (5,055) Russian Ruble Buy 6/19/13 477,000 496,659 (19,659) South African Rand Buy 7/17/13 251,250 251,089 161 South Korean Won Buy 5/15/13 1,022,725 1,024,189 (1,464) South Korean Won Sell 5/15/13 1,022,725 1,002,165 (20,560) Swiss Franc Sell 6/19/13 126,860 128,296 1,436 Thai Baht Buy 5/15/13 250,190 252,968 (2,778) Turkish Lira Buy 6/19/13 58,059 56,647 1,412 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/13 1,901,618 1,904,734 (3,116) Brazilian Real Buy 7/17/13 1,416,101 1,405,703 10,398 British Pound Buy 6/19/13 692,893 730,193 (37,300) Absolute Return 500 Fund 39 FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $175,451,208) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Canadian Dollar Sell 7/17/13 $360,275 $347,083 $(13,192) Chilean Peso Buy 7/17/13 739,647 734,989 4,658 Chinese Yuan Buy 5/15/13 623,697 614,857 8,840 Euro Sell 6/19/13 643,659 651,667 8,008 Hungarian Forint Buy 6/19/13 251,943 252,652 (709) Japanese Yen Sell 5/15/13 2,116,249 2,259,174 142,925 Malaysian Ringgit Buy 5/15/13 870,186 854,615 15,571 Mexican Peso Buy 7/17/13 919,382 901,644 17,738 New Taiwan Dollar Buy 5/15/13 233,967 237,421 (3,454) Norwegian Krone Buy 6/19/13 580,880 572,032 8,848 Polish Zloty Buy 6/19/13 8,107 9,622 (1,515) Russian Ruble Buy 6/19/13 545,014 542,498 2,516 South Korean Won Buy 5/15/13 532,061 536,091 (4,030) South Korean Won Sell 5/15/13 532,061 524,679 (7,382) Swedish Krona Buy 6/19/13 1,652,897 1,674,426 (21,529) Swiss Franc Sell 6/19/13 922,345 929,001 6,656 Turkish Lira Buy 6/19/13 884,925 878,594 6,331 State Street Bank and Trust Co. Brazilian Real Buy 7/17/13 633,084 626,359 6,725 British Pound Buy 6/19/13 2,019 20,394 (18,375) Canadian Dollar Sell 7/17/13 819,932 809,055 (10,877) Chilean Peso Buy 7/17/13 1,109,338 1,102,813 6,525 Colombian Peso Buy 7/17/13 967,597 967,678 (81) Czech Koruna Buy 6/19/13 312,327 312,372 (45) Czech Koruna Sell 6/19/13 312,327 310,194 (2,133) Euro Buy 6/19/13 7,765,146 7,668,333 96,813 Euro Sell 6/19/13 7,765,146 7,677,274 (87,872) Japanese Yen Sell 5/15/13 3,691,811 3,890,417 198,606 Mexican Peso Buy 7/17/13 869,593 857,206 12,387 Polish Zloty Buy 6/19/13 235,846 232,709 3,137 South Korean Won Buy 5/15/13 1,480,591 1,493,720 (13,129) South Korean Won Sell 5/15/13 1,480,591 1,451,990 (28,601) Swedish Krona Buy 6/19/13 1,690,645 1,651,948 38,697 Swiss Franc Sell 6/19/13 992,823 974,437 (18,386) Turkish Lira Buy 6/19/13 266,871 268,385 (1,514) UBS AG Australian Dollar Buy 7/17/13 1,054,209 1,056,191 (1,982) British Pound Sell 6/19/13 348,155 331,840 (16,315) Canadian Dollar Sell 7/17/13 829,543 820,975 (8,568) Chilean Peso Buy 7/17/13 498,390 500,531 (2,141) Czech Koruna Buy 6/19/13 261,959 261,978 (19) Czech Koruna Sell 6/19/13 261,959 260,083 (1,876) 40 Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $175,451,208) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Euro Sell 6/19/13 $1,133,056 $1,138,073 $5,017 Hungarian Forint Buy 6/19/13 251,943 252,667 (724) Japanese Yen Sell 5/15/13 3,650,165 3,812,355 162,190 Mexican Peso Buy 7/17/13 1,158,229 1,145,889 12,340 New Taiwan Dollar Buy 5/15/13 491,173 492,300 (1,127) Norwegian Krone Buy 6/19/13 29,289 35,203 (5,914) Philippine Peso Buy 5/15/13 250,675 251,476 (801) Russian Ruble Buy 6/19/13 42,028 42,626 (598) Singapore Dollar Buy 5/15/13 902,252 897,088 5,164 Singapore Dollar Sell 5/15/13 902,252 889,524 (12,728) Swedish Krona Buy 6/19/13 808,947 800,769 8,178 Swiss Franc Buy 6/19/13 1,131,089 1,128,105 2,984 Swiss Franc Sell 6/19/13 1,131,089 1,122,611 (8,478) Turkish Lira Buy 6/19/13 505,045 502,462 2,583 Turkish Lira Sell 6/19/13 505,045 498,633 (6,412) WestPac Banking Corp. Australian Dollar Buy 7/17/13 2,416,352 2,420,721 (4,369) British Pound Sell 6/19/13 856,100 847,379 (8,721) Canadian Dollar Sell 7/17/13 845,100 838,191 (6,909) Euro Sell 6/19/13 5,618,648 5,550,901 (67,747) Japanese Yen Sell 5/15/13 2,892,432 3,036,561 144,129 Mexican Peso Buy 7/17/13 465,605 456,606 8,999 Total FUTURES CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 166 $21,497,549 Jun-13 $844,715 Canadian Government Bond 10 yr (Long) 11 1,493,017 Jun-13 51,820 Euro STOXX 50 Index (Short) 188 6,608,089 Jun-13 (257,066) FTSE 100 Index (Short) 66 6,544,434 Jun-13 57,745 Japanese Government Bond 10 yr (Long) 1 1,482,587 Jun-13 (2,364) Japanese Government Bond 10 yr Mini (Short) 9 1,335,067 Jun-13 1,348 NASDAQ 100 Index E-Mini (Short) 441 25,401,600 Jun-13 (850,536) S&P 500 Index E-Mini (Long) 400 31,844,000 Jun-13 1,091,948 S&P Mid Cap 400 Index E-Mini (Long) 295 34,152,150 Jun-13 1,298,207 U.K. Gilt 10 yr (Long) 117 21,810,849 Jun-13 1,093,796 Absolute Return 500 Fund 41 FUTURES CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 264 $39,171,000 Jun-13 $1,123,608 U.S. Treasury Note 10 yr (Short) 324 43,208,438 Jun-13 (509,397) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 4/30/13 (premiums $816,057) (Unaudited) Expiration date/ Contract strike price amount Value SPDR S&P rust (Call) May-13/$160.00 718,594 $993,766 SPDR S&P rust (Call) May-13/161.00 718,594 646,735 SPDR S&P rust (Put) May-13/90.00 124,563 5 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $3,805,000 $15,220 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 3,805,000 (39,838) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 1,932,000 14,857 Citibank, N.A. 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 1,932,000 14,780 Credit Suisse International 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 4,491,000 16,527 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 4,491,000 (44,596) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 1,932,000 14,703 Deutsche Bank AG 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 4,491,000 16,886 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 4,491,000 (43,832) 2.40/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 1,932,000 15,070 Goldman Sachs International 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 8,794,371 24,097 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 7,418,000 16,913 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 7,418,000 (63,869) (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 8,794,371 (77,039) 42 Absolute Return 500 Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) JPMorgan Chase Bank N.A. 1.90/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 $3,661,652 $11,351 (2.40)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 3,661,652 (36,032) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/13 (proceeds receivable $70,692,774) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, May 1, 2043 $63,000,000 5/13/13 $65,898,983 Government National Mortgage Association, 3s, May 1, 2043 5,000,000 5/21/13 5,311,328 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $4,648,000 E $46,115 6/19/23 3 month USD- 2.00% $94,408 LIBOR-BBA Barclays Bank PLC 3,357,000 E 3,156 6/19/15 3 month USD- 0.40% 5,673 LIBOR-BBA 11,872,000 E (46,332) 6/19/23 3 month USD- 2.00% 77,018 LIBOR-BBA 1,329,000 E (18,791) 6/19/43 3.00% 3 month USD- (67,578) LIBOR-BBA 211,058,000 E (218,536) 6/19/15 0.40% 3 month USD- (376,829) LIBOR-BBA 20,132,000 E 75,353 6/19/18 3 month USD- 1.00% 191,314 LIBOR-BBA 18,552,000 E (229,913) 6/19/23 2.00% 3 month USD- (422,668) LIBOR-BBA GBP 1,086,000 — 8/15/31 3.6% 6 month GBP- (270,343) LIBOR-BBA Citibank, N.A. $5,302,000 E (5,127) 6/19/15 0.40% 3 month USD- (9,103) LIBOR-BBA 11,791,000 E 111,159 6/19/23 3 month USD- 2.00% 233,667 LIBOR-BBA 747,000 E (15,580) 6/19/23 2.00% 3 month USD- (23,341) LIBOR-BBA 1,506,000 E (11,748) 6/19/43 3.00% 3 month USD- (67,033) LIBOR-BBA 6,637,000 E (17,680) 6/19/18 1.00% 3 month USD- (55,909) LIBOR-BBA Absolute Return 500 Fund 43 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International $805,000 E $8,855 6/19/43 3.00% 3 month USD- $(20,697) LIBOR-BBA 15,342,000 E (146,836) 6/19/23 2.00% 3 month USD- (306,239) LIBOR-BBA 27,148,000 E (16,536) 6/19/15 0.40% 3 month USD- (36,896) LIBOR-BBA 53,314,000 E (170,742) 6/19/18 1.00% 3 month USD- (477,831) LIBOR-BBA 2,113,000 E 24,130 6/19/43 3 month USD- 3.00% 101,698 LIBOR-BBA 11,209,000 E 6,625 6/19/23 3 month USD- 2.00% 123,086 LIBOR-BBA 53,103,000 E 38,805 6/19/15 3 month USD- 0.40% 78,633 LIBOR-BBA Deutsche Bank AG 3,999,000 E 32,267 6/19/23 3 month USD- 2.00% 73,817 LIBOR-BBA 852,000 E (1,933) 6/19/43 3.00% 3 month USD- (33,209) LIBOR-BBA 477,000 E 547 6/19/15 3 month USD- 0.40% 905 LIBOR-BBA 1,313,000 E (3,360) 6/19/18 1.00% 3 month USD- (10,923) LIBOR-BBA 747,000 E (15,580) 6/19/23 2.00% 3 month USD- (23,341) LIBOR-BBA Goldman Sachs International 401,000 E 9,464 6/19/23 3 month USD- 2.00% 13,630 LIBOR-BBA 25,252,000 E 19,787 6/19/15 3 month USD- 0.40% 38,726 LIBOR-BBA 637,000 E (2,663) 6/19/18 3 month USD- 1.00% 1,006 LIBOR-BBA 5,666,000 E 14,967 6/19/23 2.00% 3 month USD- (43,904) LIBOR-BBA 9,119,000 E 33,370 6/19/43 3 month USD- 3.00% 368,126 LIBOR-BBA GBP 1,086,000 — 9/23/31 6 month GBP- 3.1175% 136,841 LIBOR-BBA JPMorgan Chase Bank N.A. $4,302,000 E (4,772) 6/19/15 0.40% 3 month USD- (7,998) LIBOR-BBA 50,000 E 421 6/19/23 3 month USD- 2.00% 941 LIBOR-BBA CAD 1,460,000 — 9/21/21 2.3911% 3 month CAD- (48,971) BA-CDOR Total E Extended effective date. 44 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,206,519 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(14,062) USD-LIBOR) 4.00% 30 year Fannie Mae pools 704,417 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,210) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,421,384 (18,711) 1/12/41 (4.50%) 1 month Synthetic TRS Index 42,922 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,585,572 25,270 1/12/41 4.50% (1 month Synthetic TRS Index (5,457) USD-LIBOR) 4.50% 30 year Fannie Mae pools baskets 930,132 — 3/14/14 (3 month USD- A basket 2,472,235 LIBOR-BBA plus (MLTRFCF2) of 0.10%) common stocks units 24,036 — 3/14/14 3 month USD- Russell 1000 Total (2,390,135) LIBOR-BBA minus Return Index 0.07% Barclays Bank PLC 454,353 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,217 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,367 — 1/12/41 4.00% (1 month Synthetic TRS Index (86) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,306,639 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 10,372 USD-LIBOR 6.50% 30 year Fannie Mae pools 470,358 — 1/12/42 4.00% (1 month Synthetic TRS Index (4,600) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,957,022 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 23,473 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,099,998 — 1/12/40 5.00% (1 month Synthetic MBX Index 5,626 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,798,793 — 1/12/41 5.00% (1 month Synthetic MBX Index (523) USD-LIBOR) 5.00% 30 year Fannie Mae pools 21,797,253 — 1/12/41 4.00% (1 month Synthetic TRS Index (254,039) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,375,398 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,030) USD-LIBOR) 4.00% 30 year Fannie Mae pools Absolute Return 500 Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $7,583,859 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $60,201 USD-LIBOR 6.50% 30 year Fannie Mae pools 590,349 — 1/12/41 5.00% (1 month Synthetic MBX Index (172) USD-LIBOR) 5.00% 30 year Fannie Mae pools 731,934 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,094 USD-LIBOR) 4.00% 30 year Fannie Mae pools 590,349 — 1/12/41 5.00% (1 month Synthetic MBX Index (172) USD-LIBOR) 5.00% 30 year Fannie Mae pools 701,583 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,177) USD-LIBOR) 4.00% 30 year Fannie Mae pools 691,557 — 1/12/39 6.00% (1 month Synthetic TRS Index (5,384) USD-LIBOR) 6.00% 30 year Fannie Mae pools 6,615,707 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 52,516 USD-LIBOR 6.50% 30 year Fannie Mae pools 5,921,788 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,723) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,805,209 — 1/12/40 4.00% (1 month Synthetic MBX Index 10,097 USD-LIBOR) 4.00% 30 year Fannie Mae pools 211,143 — 1/12/40 4.00% (1 month Synthetic TRS Index (2,394) USD-LIBOR) 4.00% 30 year Fannie Mae pools 80,122 — 1/12/38 6.50% (1 month Synthetic TRS Index (753) USD-LIBOR) 6.50% 30 year Fannie Mae pools 439,316 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 3,487 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,180,000 — 4/7/16 (2.63%) USA Non Revised (56,004) Consumer Price Index-Urban (CPI-U) 363,655 — 1/12/41 5.00% (1 month Synthetic MBX Index (106) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,429,640 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,221) USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,696,673 — 1/12/41 3.50% (1 month Synthetic MBX Index 31,640 USD-LIBOR) 3.50% 30 year Fannie Mae pools 46 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $765,327 $— 1/12/41 3.50% (1 month Synthetic MBX Index $5,156 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,951,744 — 1/12/41 5.00% (1 month Synthetic MBX Index (859) USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,486,534 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 59,428 USD-LIBOR 6.50% 30 year Fannie Mae pools 4,282,821 — 1/12/40 4.00% (1 month Synthetic MBX Index 23,954 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,792,318 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 22,166 USD-LIBOR 6.50% 30 year Fannie Mae pools 5,509,076 — 1/12/40 4.50% (1 month Synthetic MBX Index 9,875 USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,389,951 — 1/12/41 4.00% (1 month Synthetic TRS Index (62,818) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,812,086 — 1/12/40 4.50% (1 month Synthetic MBX Index 8,626 USD-LIBOR) 4.50% 30 year Fannie Mae pools 467,140 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,252 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,027,824 — 1/12/40 4.50% (1 month Synthetic MBX Index 1,842 USD-LIBOR) 4.50% 30 year Fannie Mae pools 14,226,814 — 1/12/41 5.00% (1 month Synthetic MBX Index (4,138) USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,474,202 — 1/12/41 5.00% (1 month Synthetic MBX Index (1,011) USD-LIBOR) 5.00% 30 year Fannie Mae pools 398,092 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,067 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,291,454 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,460 USD-LIBOR) 5.00% 30 year Fannie Mae pools 936,411 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,509 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,868,499 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 32,963 USD-LIBOR 4.50% 30 year Fannie Mae pools Absolute Return 500 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $269,094 $— 1/12/39 (6.00%) 1 month Synthetic MBX Index $524 USD-LIBOR 6.00% 30 year Fannie Mae pools 270,471 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 2,147 USD-LIBOR 6.50% 30 year Fannie Mae pools 7,623,044 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 60,512 USD-LIBOR 6.50% 30 year Fannie Mae pools 9,341,946 — 1/12/39 (6.00%) 1 month Synthetic MBX Index 18,205 USD-LIBOR 6.00% 30 year Fannie Mae pools 5,445,099 — 1/12/38 6.50% (1 month Synthetic MBX Index (43,223) USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,672,793 — 1/12/39 6.00% (1 month Synthetic MBX Index (13,003) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,095,162 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 36,962 USD-LIBOR 4.50% 30 year Fannie Mae pools 322,044 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 5,681 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,935,871 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 22,562 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,231,194 (5,290) 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,719) USD-LIBOR 5.50% 30 year Fannie Mae pools 615,682 (1,491) 1/12/39 (5.50%) 1 month Synthetic MBX Index (205) USD-LIBOR 5.50% 30 year Fannie Mae pools 615,682 (2,646) 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,360) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,585,572 25,766 1/12/41 4.50% (1 month Synthetic TRS Index (4,962) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,235,465 (4,536) 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,775) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,208,586 (11,782) 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,610) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,235,465 (4,536) 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,775) USD-LIBOR 5.50% 30 year Fannie Mae pools 387,070 (3,992) 1/12/38 (6.50%) 1 month Synthetic MBX Index 228 USD-LIBOR 6.50% 30 year Fannie Mae pools 48 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $1,436,909 $— 1/12/41 5.00% (1 month Synthetic MBX Index $(418) USD-LIBOR) 5.00% 30 year Fannie Mae pools 702,515 — 1/12/41 5.00% (1 month Synthetic MBX Index (204) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,655,036 — 1/12/41 (3.50%) 1 month Synthetic TRS Index 25,932 USD-LIBOR 3.50% 30 year Fannie Mae pools baskets 399 — 2/13/14 (3 month USD- A basket 3,294,299 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks baskets 335,188 — 3/21/14 (3 month USD- A basket (1,465,360) LIBOR-BBA minus (CGPUTS15) of 5.20%) common stocks units 9,197 — 2/13/14 3 month USD- Russell 1000 Total (2,121,401) LIBOR-BBA minus Return Index 0.15% Credit Suisse International 1,180,697 — 1/12/41 5.00% (1 month Synthetic MBX Index (343) USD-LIBOR) 5.00% 30 year Fannie Mae pools 103,141 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,202) USD-LIBOR) 4.00% 30 year Fannie Mae pools 704,417 — 1/12/41 4.00% (1 month Synthetic TRS Index (8,210) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,224,411 21,810 1/12/41 4.50% (1 month Synthetic TRS Index (1,918) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,585,572 27,252 1/12/41 4.50% (1 month Synthetic TRS Index (3,475) USD-LIBOR) 4.50% 30 year Fannie Mae pools Deutsche Bank AG 1,540,877 — 1/12/34 (5.00%) 1 month Synthetic TRS Index 15,217 USD-LIBOR 5.00% 30 year Fannie Mae pools Goldman Sachs International 580,605 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,457) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,035,063 — 1/12/38 6.50% (1 month Synthetic TRS Index (19,126) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,570,101 — 1/12/38 6.50% (1 month Synthetic TRS Index (14,756) USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 500 Fund 49 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $564,156 $— 1/12/39 6.00% (1 month Synthetic TRS Index $(4,392) USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,551,279 — 1/12/39 6.00% (1 month Synthetic TRS Index (43,216) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,240,000 — 3/1/16 2.47% USA Non Revised 17,038 Consumer Price Index-Urban (CPI-U) 930,000 — 3/3/16 2.45% USA Non Revised 11,839 Consumer Price Index-Urban (CPI-U) 2,764,442 — 1/12/38 6.50% (1 month Synthetic TRS Index (25,980) USD-LIBOR) 6.50% 30 year Fannie Mae pools 103,707 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,209) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,559,701 — 1/12/41 5.00% (1 month Synthetic MBX Index (454) USD-LIBOR) 5.00% 30 year Fannie Mae pools 574,641 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,697) USD-LIBOR) 4.00% 30 year Fannie Mae pools 577,643 — 1/12/41 4.50% (1 month Synthetic TRS Index (10,191) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,166,626 — 1/12/42 4.00% (1 month Synthetic TRS Index (11,410) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,166,626 — 1/12/42 4.00% (1 month Synthetic TRS Index (11,410) USD-LIBOR) 4.00% 30 year Fannie Mae pools 426,730 — 1/12/41 4.00% (1 month Synthetic TRS Index (4,973) USD-LIBOR) 4.00% 30 year Fannie Mae pools 941,300 — 1/12/41 4.00% (1 month Synthetic TRS Index (10,971) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,483,761 — 1/12/41 4.50% (1 month Synthetic TRS Index (26,176) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,182,060 — 1/12/41 4.00% (1 month Synthetic TRS Index (37,086) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,441,965 — 1/12/41 4.50% (1 month Synthetic TRS Index (25,438) USD-LIBOR) 4.50% 30 year Fannie Mae pools 50 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,302,985 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $18,281 USD-LIBOR 6.50% 30 year Fannie Mae pools 865,093 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 6,867 USD-LIBOR 6.50% 30 year Fannie Mae pools 1,540,877 — 1/12/34 5.00% (1 month Synthetic TRS Index (15,217) USD-LIBOR) 5.00% 30 year Fannie Mae pools 5,089,596 — 1/12/41 4.00% (1 month Synthetic TRS Index (59,317) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,706,991 — 1/12/41 4.50% (1 month Synthetic TRS Index (65,397) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,376,056 — 1/12/41 4.50% (1 month Synthetic TRS Index (24,276) USD-LIBOR) 4.50% 30 year Fannie Mae pools 459,599 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,356) USD-LIBOR) 4.00% 30 year Fannie Mae pools 522,851 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,070) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,027,924 — 1/12/39 6.00% (1 month Synthetic TRS Index (8,002) USD-LIBOR) 6.00% 30 year Fannie Mae pools 120,262 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,130) USD-LIBOR) 6.50% 30 year Fannie Mae pools 673,560 — 1/12/41 4.50% (1 month Synthetic TRS Index (11,883) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,951,253 — 1/12/40 4.00% (1 month Synthetic TRS Index (22,126) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,080,558 — 1/12/39 6.00% (1 month Synthetic TRS Index (8,412) USD-LIBOR) 6.00% 30 year Fannie Mae pools 645,546 — 1/12/39 6.00% (1 month Synthetic TRS Index (5,026) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,161,116 — 1/12/39 6.00% (1 month Synthetic TRS Index (16,824) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,214,766 — 1/12/41 4.50% (1 month Synthetic TRS Index (21,430) USD-LIBOR) 4.50% 30 year Fannie Mae pools Absolute Return 500 Fund 51 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $445,688 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(4,189) USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,042,321 — 1/12/41 4.00% (1 month Synthetic TRS Index (47,112) USD-LIBOR) 4.00% 30 year Fannie Mae pools 217,616 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,536) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,154,698 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 25,042 USD-LIBOR 6.50% 30 year Fannie Mae pools 290,860 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,734) USD-LIBOR) 6.50% 30 year Fannie Mae pools 446,006 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,192) USD-LIBOR) 6.50% 30 year Fannie Mae pools 147,979 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 1,175 USD-LIBOR 6.50% 30 year Fannie Mae pools 394,556 — 1/12/38 (6.50%) 1 month Synthetic MBX Index 3,132 USD-LIBOR 6.50% 30 year Fannie Mae pools 977,003 — 1/12/41 4.00% (1 month Synthetic TRS Index (11,387) USD-LIBOR) 4.00% 30 year Fannie Mae pools 432,785 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,067) USD-LIBOR) 6.50% 30 year Fannie Mae pools 865,571 — 1/12/38 6.50% (1 month Synthetic TRS Index (8,135) USD-LIBOR) 6.50% 30 year Fannie Mae pools 586,339 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,510) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,383,899 — 1/12/41 4.00% (1 month Synthetic TRS Index (16,129) USD-LIBOR) 4.00% 30 year Fannie Mae pools 847,794 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,881) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,625,316 — 1/12/41 4.00% (1 month Synthetic TRS Index (18,943) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,207,653 — 1/12/41 4.00% (1 month Synthetic TRS Index (14,075) USD-LIBOR) 4.00% 30 year Fannie Mae pools 52 Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $334,664 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(3,145) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,230,350 — 1/12/38 6.50% (1 month Synthetic TRS Index (20,961) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,799,491 — 1/12/42 4.00% (1 month Synthetic TRS Index (27,381) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,758,730 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 32,152 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,808,648 — 1/12/42 4.00% (1 month Synthetic TRS Index (17,690) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,616,651 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 28,520 USD-LIBOR 4.50% 30 year Fannie Mae pools 694,783 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 8,097 USD-LIBOR 4.00% 30 year Fannie Mae pools 1,655,036 — 1/12/41 3.50% (1 month Synthetic TRS Index (25,932) USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,020,109 (44,598) 1/12/38 (6.50%) 1 month Synthetic TRS Index 1,130 USD-LIBOR 6.50% 30 year Fannie Mae pools 4,022,464 43,996 1/12/39 6.00% (1 month Synthetic TRS Index 5,339 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,422,435 8,446 1/12/41 4.00% (1 month Synthetic TRS Index (10,172) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,421,603 19,103 1/12/41 4.50% (1 month Synthetic TRS Index (8,271) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,910,607 (17,282) 1/12/41 (4.00%) 1 month Synthetic TRS Index 20,813 USD-LIBOR 4.00% 30 year Fannie Mae pools 2,908,578 38,175 1/12/41 4.50% (1 month Synthetic TRS Index (17,830) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,585,572 27,003 1/12/41 4.50% (1 month Synthetic TRS Index (3,723) USD-LIBOR) 4.50% 30 year Fannie Mae pools Absolute Return 500 Fund 53 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $1,454,170 $— 1/12/41 4.00% (1 month Synthetic TRS Index $(16,948) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,136,423 — 1/12/41 4.50% (1 month Synthetic TRS Index (37,690) USD-LIBOR) 4.50% 30 year Fannie Mae pools UBS AG 86,306 — 5/22/13 3 month USD- MSCI Emerging 351,701 LIBOR-BBA plus Markets TR Net USD 0.25% 2,573 — 5/22/13 3 month USD- MSCI Emerging 10,571 LIBOR-BBA plus Markets TR Net USD 0.25% 3,495 — 5/22/13 3 month USD- MSCI Emerging 14,359 LIBOR-BBA plus Markets TR Net USD 0.25% baskets 390,904 — 5/22/13 (3 month USD- A basket 1,372,329 LIBOR-BBA plus (UBSEMBSK) of 75 bp) common stocks Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB–/P $8,798 $146,000 5/11/63 300 bp $6,711 BBB Index DJ CDX NA CMBX BBB–/P 14,286 209,000 5/11/63 300 bp 11,297 BBB Index DJ CDX NA CMBX BBB–/P 18,088 293,000 5/11/63 300 bp 13,898 BBB Index DJ CDX NA CMBX BBB–/P 17,271 303,000 5/11/63 300 bp 12,938 BBB Index Credit Suisse International DJ CDX NA CMBX BBB–/P 21,635 297,000 5/11/63 300 bp 17,388 BBB Index DJ CDX NA CMBX BBB–/P 32,878 429,000 5/11/63 300 bp 26,743 BBB Index DJ CDX NA IG BBB+/P (307,531) 62,200,000 6/20/18 100 bp 518,001 Series 20 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” 54 Absolute Return 500 Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,755,116 $— $— Capital goods 8,468,396 — — Communication services 8,095,493 — — Conglomerates 15,919,429 — — Consumer cyclicals 36,843,459 — — Consumer staples 31,577,964 — — Energy 20,517,033 368,805 — Financials 36,827,383 — — Health care 29,897,280 — — Technology 55,232,811 — — Transportation 5,033,589 — — Utilities and power 7,208,186 — — Total common stocks — Commodity linked notes — 19,102,217 — Corporate bonds and notes — 109,508,420 — Foreign government and agency bonds and notes — 6,789,993 — Investment companies 735,480 — — Mortgage-backed securities — 100,961,185 — Purchased equity options outstanding — 1,361,775 — Senior loans — 73,475,723 — U.S. government and agency mortgage obligations — 159,908,933 — U.S. treasury obligations — 130,521 — Short-term investments 134,257,214 162,965,162 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,064,245 $— Futures contracts 3,943,824 — — Written equity options outstanding — (1,640,506) — Forward premium swap option contracts — (144,802) — TBA sale commitments — (71,210,311) — Interest rate swap contracts — (262,216) — Total return swap contracts — 774,597 — Credit default contracts — 801,551 — Totals by level $— The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 55 Statement of assets and liabilities 4/30/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $864,117,077) $913,944,353 Affiliated issuers (identified cost $116,997,214) (Notes 1 and 6) 116,997,214 Cash 1,048,961 Foreign currency (cost $177,250) (Note 1) 179,985 Dividends, interest and other receivables 3,415,303 Receivable for shares of the fund sold 4,570,866 Receivable for investments sold 520,889 Receivable for sales of delayed delivery securities (Note 1) 70,764,107 Receivable for variation margin (Note 1) 226,041 Unrealized appreciation on forward premium swap option contracts (Note 1) 160,404 Unrealized appreciation on forward currency contracts (Note 1) 2,243,235 Unrealized appreciation on OTC swap contracts (Note 1) 10,447,297 Premium paid on OTC swap contracts (Note 1) 1,348,524 Total assets LIABILITIES Payable for investments purchased 7,389,140 Payable for purchases of delayed delivery securities (Note 1) 157,885,552 Payable for shares of the fund repurchased 3,563,077 Payable for compensation of Manager (Note 2) 473,125 Payable for custodian fees (Note 2) 26,924 Payable for investor servicing fees (Note 2) 79,332 Payable for Trustee compensation and expenses (Note 2) 52,650 Payable for administrative services (Note 2) 1,546 Payable for distribution fees (Note 2) 269,901 Unrealized depreciation on OTC swap contracts (Note 1) 9,707,091 Premium received on OTC swap contracts (Note 1) 774,798 Unrealized depreciation on forward currency contracts (Note 1) 1,178,990 Unrealized depreciation on forward premium swap option contracts (Note 1) 305,206 Written options outstanding, at value (premiums $816,057) (Notes 1 and 3) 1,640,506 TBA sale commitments, at value (proceeds receivable $70,692,774) (Note 1) 71,210,311 Collateral on certain derivative contracts, at value (Note 1) 17,390,521 Other accrued expenses 130,586 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $792,390,249 Undistributed net investment income (Note 1) 4,896,393 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 2,440,293 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 54,060,988 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 56 Absolute Return 500 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($389,246,047 divided by 33,580,539 shares) $11.59 Offering price per class A share (100/94.25 of $11.59)* $12.30 Net asset value and offering price per class B share ($38,636,087 divided by 3,367,581 shares)** $11.47 Net asset value and offering price per class C share ($188,559,222 divided by 16,456,844 shares)** $11.46 Net asset value and redemption price per class M share ($7,471,752 divided by 649,102 shares) $11.51 Offering price per class M share (100/96.50 of $11.51)* $11.93 Net asset value, offering price and redemption price per class R share ($1,789,635 divided by 155,218 shares) $11.53 Net asset value, offering price and redemption price per class R5 share ($10,517 divided by 902 shares) † $11.65 Net asset value, offering price and redemption price per class R6 share ($4,697,851 divided by 403,001 shares) $11.66 Net asset value, offering price and redemption price per class Y share ($223,376,812 divided by 19,203,018 shares) $11.63 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 57 Statement of operations Six months ended 4/30/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $13,877) (including interest income of $40,725 from investments in affiliated issuers) (Note 6) $9,025,666 Dividends (net of foreign tax of $20,101) 3,212,736 Total investment income EXPENSES Compensation of Manager (Note 2) 2,855,431 Investor servicing fees (Note 2) 560,891 Custodian fees (Note 2) 41,988 Trustee compensation and expenses (Note 2) 40,200 Distribution fees (Note 2) 1,612,522 Administrative services (Note 2) 15,105 Other 155,833 Fees waived and reimbursed by Manager (Note 2) (118,175) Total expenses Expense reduction (Note 2) (8,955) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 9,147,592 Net realized loss on swap contracts (Note 1) (3,140,493) Net realized loss on futures contracts (Note 1) (620,358) Net realized gain on foreign currency transactions (Note 1) 4,273,897 Net realized loss on written options (Notes 1 and 3) (1,030,177) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 909,023 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 7,460,683 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 58 Absolute Return 500 Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 4/30/13* Year ended 10/31/12 Operations: Net investment income $7,083,562 $12,453,430 Net realized gain (loss) on investments and foreign currency transactions 8,630,461 (2,594,124) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 8,369,706 46,445,072 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,331,908) (12,281,857) Class B — (780,437) Class C — (4,306,052) Class M (12,537) (194,367) Class R (7,312) (39,758) Class R5 (72) — Class R6 (76) — Class Y (1,954,082) (6,202,628) Increase (decrease) from capital share transactions (Note 4) 5,424,932 (32,057,477) Total increase in net assets NET ASSETS Beginning of period 828,585,249 828,143,447 End of period (including undistributed net investment income of $4,896,393 and $2,118,818, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Absolute Return 500 Fund 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) d (%) Class A April 30, 2013 ** .10 .23 (.07) — — 2.94 * .55 * .91 * 103 * f October 31, 2012 .18 .59 (.33) — — 1.14 1.67 150 f October 31, 2011 .29 (.05) (.23) (.05) — 1.16 2.68 144 f October 31, 2010 .30 .04 (.11) (.08) — e 1.47 2.73 240 f October 31, 2009† .21 .57 — e 7.80 * 1.28 * 1.96 * 63 * Class B April 30, 2013 ** .06 .23 — 2.59 * .92 * .54 * 103 * f October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.94 144 f October 31, 2010 .21 .05 (.08) (.08) — e 2.22 1.97 240 f October 31, 2009† .16 .55 — e 7.10 * 1.92 * 1.48 * 63 * Class C April 30, 2013 ** .06 .23 — 2.60 * .92 * .54 * 103 * f October 31, 2012 .10 .58 (.25) — — 1.89 .91 150 f October 31, 2011 .21 (.05) (.17) (.05) — 1.91 1.91 144 f October 31, 2010 .21 .04 (.09) (.08) — e 2.22 1.98 240 f October 31, 2009† .17 .55 — e 7.20 * 1.92 * 1.59 * 63 * Class M April 30, 2013 ** .07 .23 (.02) — — 2.66 * .80 * .66 * 103 * f October 31, 2012 .13 .58 (.28) — — 1.64 1.16 150 f October 31, 2011 .24 (.05) (.18) (.05) — 1.66 2.18 144 f October 31, 2010 .24 .05 (.10) (.08) — e 1.97 2.22 240 f October 31, 2009† .20 .53 — e 7.30 * 1.71 * 1.83 * 63 * Class R April 30, 2013 ** .09 .23 (.05) — — 2.83 * .67 * .79 * 103 * f October 31, 2012 .15 .58 (.30) — — 1.39 1.40 150 f October 31, 2011 .26 (.05) (.21) (.05) — 1.41 2.41 144 f October 31, 2010 .27 .04 (.11) (.08) — e 1.72 2.47 240 f October 31, 2009† .22 .54 — e 7.60 * 1.49 * 2.01 * 63 * Class R5 April 30, 2013 ** .12 .23 (.08) — — 3.10 * .42 * 1.06 * 103 * f October 31, 2012‡ .07 .15 — 1.97 * 10 .29 * .60 * 150 f Class R6 April 30, 2013 ** .08 g .29 (.09) — — 3.24 * .40 * .65 * g 103 * f October 31, 2012‡ .07 .15 — 1.97 * 10 .28 * .62 * 150 f Class Y April 30, 2013 ** .12 .23 (.10) — — 3.10 * .42 * 1.04 * 103 * f October 31, 2012 .21 .58 (.35) — — .89 1.91 150 f October 31, 2011 .32 (.05) (.25) (.05) — .91 2.93 144 f October 31, 2010 .32 .05 (.13) (.08) — e 1.22 2.97 240 f October 31, 2009† .27 .54 — e 8.10 * 1.06 * 2.45 * 63 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 60 Absolute Return 500 Fund Absolute Return 500 Fund 61 Financial highlights (Continued) * Not annualized. ** Unaudited. † For the period December 23, 2008 (commencement of operations) to October 31, 2009. ‡ For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 4/30/13 10/31/12 10/31/11 10/31/10 10/31/09 Class A 0.01% 0.09% 0.12% 0.02% 0.33% Class B 0.01 0.09 0.12 0.02 0.33 Class C 0.01 0.09 0.12 0.02 0.33 Class M 0.01 0.09 0.12 0.02 0.33 Class R 0.01 0.09 0.12 0.02 0.33 Class R5 0.03 0.02 — — — Class R6 — Class Y 0.01 0.09 0.12 0.02 0.33 e Amount represents less than $0.01 per share. f Portfolio turnover excludes TBA purchase and sale transactions. g The net investment income ratio and per share amount shown for the period ending April 30, 2013 may notcorrespond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 62 Absolute Return 500 Fund Notes to financial statements 4/30/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2012 through April 30, 2013. Putnam Absolute Return 500 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks to earn a positive total return that exceeds the rate of inflation by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage-and asset-backed securities; high yield securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts. The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant exposure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. Putnam Management typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Absolute Return 500 Fund 63 Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. 64 Absolute Return 500 Fund Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Absolute Return 500 Fund 65 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation 66 Absolute Return 500 Fund of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,492,220 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,631,399 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $582,709. Absolute Return 500 Fund 67 TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some 68 Absolute Return 500 Fund cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2012, the fund had a capital loss carryover of $5,543,042 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $536,790 $4,639,660 $5,176,450 * 366,592 N/A 366,592 October 31, 2019 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $981,671,758, resulting in gross unrealized appreciation and depreciation of $64,122,990 and $14,853,181, respectively, or net unrealized appreciation of $49,269,809. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.680% of the next $50 billion, 0.830% of the next $5 billion, 0.660% of the next $50 billion, 0.780% of the next $10 billion, 0.650% of the next $100 billion and 0.730% of the next $10 billion, 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (January 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Bank of America Merrill Lynch U.S. Treasury Bill Index plus 5.00% over the performance period. The maximum annualized performance adjustment rate is +/– 0.20%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average Absolute Return 500 Fund 69 net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.363% of the fund’s average net assets before a decrease of $186,542 (0.022% of the fund’s average net assets) based on performance. Putnam Management has agreed to limit the fund’s total expenses through June 30, 2014, to the extent that the total expenses of the fund (before performance adjustments to the fund’s management fee and excluding brokerage, interest, taxes, investment related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s distribution plans) will not exceed an annual rate of 0.90% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $118,175 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.15%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $254,250 ClassR5 8 ClassB 25,230 ClassR6 195 ClassC 125,001 ClassY 149,958 ClassM 5,077 Total ClassR 1,172 70 Absolute Return 500 Fund The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $598 under the expense offset arrangements and by $8,357 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $614, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $469,718 ClassM 28,056 ClassB 186,620 ClassR 4,318 ClassC 923,810 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $73,310 and $2,366 from the sale of classA and classM shares, respectively, and received $18,506 and $4,353 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $30 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $622,763,891 and $603,649,965, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Absolute Return 500 Fund 71 Written option transactions during the reporting period are summarized as follows: Written swap Written equity option contract Written swap option contract Written equity amounts option premiums amounts option premiums Written options outstanding at the beginning of the reporting period $15,838,000 $304,882 2,339,222 $3,247,125 Options opened 159,873,000 — 6,463,918 3,265,097 Options exercised (12,058,000) — — — Options expired — — (3,626,105) (3,073,941) Options closed (155,925,000) (304,882) (3,615,284) (2,622,224) Written options outstanding at the end of the reporting period $7,728,000 $— 1,561,751 $816,057 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/13 Year ended 10/31/12 ClassA Shares Amount Shares Amount Shares sold 6,072,057 $69,041,218 9,142,486 $100,772,649 Shares issued in connection with reinvestment of distributions 189,656 2,120,350 1,049,067 11,046,680 6,261,713 71,161,568 10,191,553 111,819,329 Shares repurchased (5,891,580) (67,004,368) (14,770,433) (161,904,528) Net increase (decrease) Six months ended 4/30/13 Year ended 10/31/12 ClassB Shares Amount Shares Amount Shares sold 310,634 $3,496,684 622,062 $6,798,321 Shares issued in connection with reinvestment of distributions — — 67,114 702,014 310,634 3,496,684 689,176 7,500,335 Shares repurchased (252,134) (2,839,686) (533,534) (5,809,133) Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassC Shares Amount Shares Amount Shares sold 1,875,933 $21,057,644 3,645,259 $39,732,342 Shares issued in connection with reinvestment of distributions — — 347,482 3,627,711 1,875,933 21,057,644 3,992,741 43,360,053 Shares repurchased (1,992,449) (22,398,818) (4,556,105) (49,519,806) Net decrease 72 Absolute Return 500 Fund Six months ended 4/30/13 Year ended 10/31/12 ClassM Shares Amount Shares Amount Shares sold 92,810 $1,045,751 123,669 $1,358,249 Shares issued in connection with reinvestment of distributions 1,124 12,494 18,394 192,588 93,934 1,058,245 142,063 1,550,837 Shares repurchased (117,744) (1,328,349) (177,781) (1,947,794) Net decrease Six months ended 4/30/13 Year ended 10/31/12 ClassR Shares Amount Shares Amount Shares sold 30,523 $343,758 64,873 $712,493 Shares issued in connection with reinvestment of distributions 657 7,312 3,794 39,758 31,180 351,070 68,667 752,251 Shares repurchased (36,900) (414,489) (40,035) (434,000) Net increase (decrease) For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 896 $10,000 Shares issued in connection with reinvestment of distributions 6 72 — — 6 72 896 10,000 Shares repurchased — Net increase 6 For the period 7/3/12 (commencement of operations) Six months ended 4/30/13 to 10/31/12 ClassR6 Shares Amount Shares Amount Shares sold 402,150 $4,672,952 896 $10,000 Shares issued in connection with reinvestment of distributions 7 76 — — 402,157 4,673,028 896 10,000 Shares repurchased (52) (601) — — Net increase Six months ended 4/30/13 Year ended 10/31/12 ClassY Shares Amount Shares Amount Shares sold 5,260,791 $60,144,146 10,459,621 $115,043,276 Shares issued in connection with reinvestment of distributions 133,162 1,492,750 435,403 4,593,504 5,393,953 61,636,896 10,895,024 119,636,780 Shares repurchased (5,592,415) (64,023,964) (8,827,003) (97,081,801) Net increase (decrease) Absolute Return 500 Fund 73 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value Class R5 902 100% $10,517 Class R6 903 0.2% $10,529 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 1,400,000 Purchased swap option contracts (contract amount) $126,700,000 Written equity option contracts (number of contracts) 1,800,000 Written swap option contracts (contract amount) $60,500,000 Futures contracts (number of contracts) 3,000 Forward currency contracts (contract amount) $356,900,000 OTC interest rate swap contracts (notional) $627,500,000 Centrally cleared interest rate swap contracts (notional) $870,000 OTC total return swap contracts (notional) $784,300,000 OTC credit default swap contracts (notional) $70,700,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $825,532 Payables $23,981 Foreign exchange contracts Receivables 2,243,235 Payables 1,178,990 Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Equity contracts appreciation 11,325,169* depreciation 8,725,004* Investments, Receivables, Payables, Net assets — Net assets — Unrealized Unrealized Interest rate contracts appreciation 5,345,395* depreciation 3,912,888* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 74 Absolute Return 500 Fund The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(1,015,309) $(1,015,309) Foreign exchange contracts — — 4,179,021 — 4,179,021 Equity contracts (6,041,204) 3,793,273 — (2,741,421) (4,989,352) Interest rate contracts (1,113,739) (4,413,631) — 616,237 (4,911,133) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $2,141,466 $2,141,466 Foreign exchange contracts — — 901,040 — 901,040 Equity contracts (4,077,639) 848,804 — 811,070 (2,417,765) Interest rate contracts 785,956 3,706,877 — (2,148,296) 2,344,537 Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $92,324,710 $78,124,297 $170,449,007 $30,970 $— Putnam Short Term Investment Fund* — 171,828,163 54,830,949 9,755 116,997,214 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Absolute Return 500 Fund 75 Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU 2013-01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011-11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013-01 and 2011-11 and their impact, if any, on the fund’s financial statements. 76 Absolute Return 500 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President and Treasurer Elizabeth T. Kennan Investment Sub-Advisor Kenneth R. Leibler Janet C. Smith The Putnam Advisory Robert E. Patterson Vice President, Company, LLC George Putnam, III Principal Accounting Officer, One Post Office Square Robert L. Reynolds and Assistant Treasurer Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Marketing Services Officers Vice President and Putnam Retail Management Robert L. Reynolds Assistant Treasurer One Post Office Square President Boston, MA 02109 James P. Pappas Jonathan S. Horwitz Vice President Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Mark C. Trenchard and Trust Company Compliance Liaison Vice President and BSA Compliance Officer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Absolute Return 500 Fund
